 



Execution Copy
EXHIBIT 10.3

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS *. A COMPLETE, UNREDACTED VERSION OF THIS EXHIBIT
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

CONTRIBUTION AND LICENSE AGREEMENT

     THIS CONTRIBUTION AND LICENSE AGREEMENT, including the Exhibits referred to
herein and attached hereto (the “Agreement”), is made and entered into as of
April 5, 2005 by and among Exeter Life Sciences, Inc., an Arizona corporation
with offices at 4455 E. Camelback Road, Phoenix, AZ 85018 (“ELS”), Geron
Corporation, a Delaware corporation with offices at 230 Constitution Drive,
Menlo Park, CA 94025 USA (“Geron”), and stART Licensing, Inc. (“NewCo”), a
Delaware corporation having offices at 4455 East Camelback Road, Suite B100,
Phoenix, AZ 85018. ELS, Geron and NewCo will hereinafter be referred to
individually as a “Party” and collectively as the “Parties.” ELS and Geron will
hereinafter be referred to individually as a “Licensor” and collectively as the
“Licensors.”

RECITALS

     WHEREAS, the Licensors have established NewCo for the purpose of managing
their respective intellectual property and related rights in the Field (as
defined below) pursuant to a Formation and Shareholders Agreement of even date
hereto (“Formation and Shareholders Agreement”);

     WHEREAS, the Licensors wish to license or assign to NewCo certain rights
under or relating to certain patents and other intellectual property rights,
contract rights and certain other rights (such licenses and assignments being
referred to as the “Contribution”) pursuant to the terms and conditions hereof,
in partial consideration for shares of NewCo to be issued at the Effective Date
pursuant to the Formation and Shareholders Agreement;

     NOW, THEREFORE, in consideration of the mutual covenants and obligations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:

AGREEMENT

1. DEFINITIONS.

     All capitalized terms shall have the meaning ascribed to them in this
Section 1 or elsewhere in this Agreement. Capitalized terms not defined herein
shall have the meaning ascribed to them in the Formation and Shareholders
Agreement.





--------------------------------------------------------------------------------



 



     1.1 “Affiliate” means any Person: (a) that is controlled by, controls, or
is under common control with a Party (collectively, a “Controlled Person”); or
(b) that is controlled by, controls, or is under common control with any such
Controlled Person, in each case for so long as such control continues. For
purposes of this definition, “control” shall mean the possession, directly or
indirectly, of power to direct or cause the direction of management or policies
(whether through ownership of securities or other ownership interests, by
contract or otherwise), provided however, that two companies shall not be deemed
to be under common control by virtue of the possession by one Person of such
power with respect to both companies if (i) such Person exercises such power
solely through delegates, e.g., members of the board of directors of each such
company, and (ii) the delegates for the two companies are different, and
(iii) neither the delegates nor the Person attempts to coordinate the exercise
of such power by the two delegates. For the purpose of this Agreement, no Party
shall be considered an “Affiliate” of any other Party.

     1.2 “Change of Control” means a Party’s (i) sale, lease, or other
disposition of all or substantially all of its assets, rights or businesses or
license or sale of substantially all of its intellectual property, or the
acquisition of a Party by, or merger, consolidation, reorganization, business
combination of a Party into or with another entity in which the stockholders of
a Party immediately prior to such acquisition, merger, consolidation,
reorganization or business combination do not own a majority of the outstanding
voting shares of the surviving, purchasing, or newly resulting business entity
(a “Merger Transaction”); or (ii) any transaction or series of related
transactions to which a Party is a party in which in excess of fifty percent
(50%) of a Party’s voting power is transferred, provided, however, any
consolidation, business combination, or merger effected exclusively to change
the domicile of a Party and the issuance of shares by the Party in a transaction
whose primary purpose is to raise capital for a Party and does not involve any
Merger Transaction, shall not be deemed a Change of Control.

     1.3 “Closing” has the meaning ascribed to such term in the Formation and
Shareholders Agreement.

     1.4 “Confidential Information” has the meaning set forth in Section 14.1.

     1.5 “CT Agreement” means that certain Exclusive License Agreement by and
between Advanced Cell Technology, Inc., a Delaware corporation with offices at
One Innovation Drive, Biotech Three, Worcester, MA 01605 (“ACT”), and ELS dated
as of October 22, 2003, as amended by the Letter Agreement between ACT and ELS
dated as of October 20, 2003, and as further amended by the ACT letter signed by
ACT and agreed and accepted by ELS and UMass dated as of October 21, 2003.

     1.6 “Discloser” means (i), with respect to Licensor Confidential
Information, the applicable Licensor, and (ii), with respect to NewCo
Confidential Information, NewCo.

     1.7 “Effective Date” means the Closing (as such term is defined in the
Formation and Shareholders Agreement).

2



--------------------------------------------------------------------------------



 



     1.8 “Field” shall mean

               (i) cloned or chimeric mosaic non-human animals, tissues, and
cells, and the creation and production thereof, both transgenic and
non-transgenic;

               (ii) all products or by-products comprised of, made in, produced
by, derived from, extracted from or isolated from such non-human animals,
tissues and cells; and

               (iii) all associated uses of, and services relating to, such
non-human animals, tissues, cells, products and by-products.

               The Field includes by way of example, but not limitation, the
cloning (including, without limitation, by means of nuclear transfer and
chromatin transfer), research, development, making, using, selling, offering for
sale, importing, exporting, or otherwise exploiting non-human animals, cells and
tissues for any personal, business or commercial purposes, such as cloning
endangered, extinct, transgenic or elite animals for use in agriculture, in
biomanufacturing of products, including pharmaceuticals and other materials, and
in xenotransplantation, and providing animal models for scientific research and
development, and including technologies, methods, products and services that
directly or indirectly support the cloning of animals. For the purpose of this
definition, the term “chimeric mosaic” is intended to include animals generated
by nuclear or chromatin transfer of nuclear material into one or more cells of
multi-cell embryos and insertion of nuclear transfer or chromatin transfer
generated cells into multi-cell embryos.

               Notwithstanding the foregoing, (i) during the period beginning as
of the Effective Date and ending upon expiration or termination of the
Noncompete Termination Date (as defined in the Disclosure Schedule), the Field
shall exclude cloned or chimeric mosaic non-human animals, tissues and cells,
and the creation and production thereof, both transgenic and non-transgenic, and
all products and by products comprised of, made in, produced by, derived from,
extracted from or isolated from such animals, tissues and cells, in each case
for (x) xenotransplantation or (y) production of polyclonal antibodies in
non-human animals and stem cells (the “Xenotrans-Antibody Subfield”), and
(ii) with respect to Patents and Technology Rights governed by the CT Agreement,
the Field shall exclude cloned or chimeric mosaic Endangered Species animals,
tissues and cells, and the creation and production thereof, both transgenic and
non-transgenic, for any and all purposes, and products and by products comprised
of, made in, produced by, derived from, extracted from or isolated from such
Endangered Species animals, tissues and cells. For the purposes of this
definition, “Endangered Species” means any species that is or has ever been
(i) extinct or (ii) classified as threatened, vulnerable or in danger of
extinction throughout all or a significant portion of its range by any
governmental or international authority, treaty, law or regulation or
(iii) classified under the guidelines of the Convention of International Trade
of Endangered Species of Wild Fauna and Flora.

     1.9 “Future Technology” means, with respect to a Licensor, any and all
Technology that is (i) owned, in-licensed or used by such Licensor,
(ii) disclosed or otherwise provided by such Licensor to NewCo after the
Effective Date (regardless of

3



--------------------------------------------------------------------------------



 



whether or not such Licensor is obligated to do so), and (iii) not subject to
any separate agreement regarding its use or disclosure between NewCo and any of
the Licensors entered after the Effective Date other than this Agreement.

     1.10 “Future Technology Rights” means, with respect to a Licensor, any and
all Technology Rights in, to and under such Licensor’s Future Technology
(i) which are owned by such Licensor, or (ii) with respect to which, and only to
the extent that, such Licensor has the right to grant the licenses granted to
NewCo under this Agreement without payment of royalties or license fees to third
parties on account of such a license, or (iii) with respect to which, and only
to the extent that, such Licensor has the right to grant the licenses granted to
NewCo under this Agreement with payment of royalties or license fees to third
parties on account of such a license and NewCo has agreed to pay such royalties
or license fees; in each of (i), (ii) and (iii), owned or licensed at any time
after the Effective Date.

     1.11 “Governmental Authority” means any domestic or foreign government,
governmental authority, court, tribunal, agency or other regulatory,
administrative or judicial agency, commission or organization, and any
subdivision, branch or department of any of the foregoing.

     1.12 “Improvement Patents” means, with respect to a Licensor, any and all
Patents (i) which are owned by such Licensor, or (ii) with respect to which, and
only to the extent that, such Licensor has the right to grant the licenses
granted to NewCo under this Agreement without payment of royalties or license
fees to third parties on account of such a license, or (iii) with respect to
which, and only to the extent that, such Licensor has the right to grant the
licenses granted to NewCo under this Agreement with payment of royalties or
license fees to third parties on account of such a license and NewCo has agreed
to pay such royalties or license fees; in each case, whether owned or licensed
as of the Effective Date or at any time thereafter and claiming inventions which
are covered by one or more claims of the Original Licensed Patents.

     1.13 “Licensed Patents” means the Original Licensed Patents and the
Third-Party Patents.

     1.14 “Licensor Patents” means the Patents listed on Exhibit A, and any
Related Patents thereof or thereto (collectively, the “Original Licensed
Patents”) together with any Improvement Patents.

     1.15 “Licensor Technology” means, with respect to a Licensor, any and all
Technology, with the exception of the Third-Party Technology, existing and
owned, in-licensed or used by a Licensor as of the Effective Date that is
necessary or without which it is impracticable to practice, utilize and
commercialize inventions claimed in the Licensed Patents or that is necessary or
without which it is impracticable to conduct activities, or operate NewCo’s
business, within the Field.

     1.16 “Licensor Technology Rights” means, with respect to a Licensor, any
and all Technology Rights in, to and under Licensor Technology (i) which are
owned by

4



--------------------------------------------------------------------------------



 



such Licensor, or (ii) with respect to which, and only to the extent that, such
Licensor has the right to grant the licenses granted to NewCo under this
Agreement without payment of royalties or license fees to third parties on
account of such a license, or (iii) with respect to which, and only to the
extent that, such Licensor has the right to grant the licenses granted to NewCo
under this Agreement with payment of royalties or license fees to third parties
on account of such a license and NewCo has agreed to pay such royalties or
license fees; in each case, owned or licensed as of the Effective Date..

     1.17 “Original Licensed Patents” has the meaning set forth in Section 1.14.

     1.18 “Patent(s)” means (i) all patents, invention disclosures, inventor’s
certificates and patent applications throughout the world, together with
(ii) any renewal, division, continuation (in whole or in part), or continued
prosecution application of any of such patents, inventor’s certificates and
patent applications, and any and all patents or inventor’s certificates issuing
thereon, and any and all reissues, reexaminations, extensions, divisions,
renewals, substitutions, confirmations, registrations, revalidations, revisions,
and additions of or to any of the foregoing, and any foreign counterparts of any
of the foregoing and any other patents claiming priority back to any of the
foregoing (all of (ii) collectively being “Related Patents”).

     1.19 “Person” means a natural individual, partnership, firm, corporation,
business association, institute, organization, or other entity.

     1.20 “Pre-existing License Agreements” means the agreements and contracts
listed on Exhibit D, and any agreements governing any intellectual property
rights arising therefrom (e.g., license agreements resulting from the exercise
of options or grant-backs thereunder by the applicable Licensor).

     1.21 “Recipient” means (i), with respect to a Licensor’s Confidential
Information, NewCo and the other Licensor, as applicable, and (ii), with respect
to NewCo Confidential Information, the applicable Licensor.

     1.22 “Retained Licensor Rights” means (a) the license rights retained by
the United States government and UMass as described in the UMass Agreement,
pursuant to which UMass retains certain rights under its Third-Party Patents for
academic research, teaching, and non-commercial patient care and the United
States government retains rights under UMass’s Third-Party Patents as set forth
in 35 U.S.C. §§ 201-211, and the regulations promulgated thereunder, as amended,
or any successor statutes or regulations; (b) rights retained by Roslin as
described in the Geron Roslin Agreements, under which Roslin retains the right,
without Geron’s consent, to engage in research relating to somatic cell nuclear
transfer in non-human animals, alone or in collaboration with others, and in
humans, alone or in collaboration with nonprofit academic parties, charitable,
research and other not for profit organizations but not in collaboration with
any for-profit organizations, solely for the purpose of such permitted
activities; and (c) the license rights retained by Roslin as described in the
Exeter Roslin Agreement, under which Roslin retains certain rights under its
Third-Party Patents for any research work.

5



--------------------------------------------------------------------------------



 



     1.24 “Roslin Agreements” means (in each case as may be amended by the
applicable License Consent) (i) the Licence Agreement between Geron and the
Roslin Institute (Edinburgh), a company incorporated in Scotland under the
Companies Acts with registered number 157100 and having its registered office at
Roslin Biotechnology Centre, Roslin, Edinburgh, Midlothian, EH25, Scotland
(“Roslin”) dated as of April 30, 1999, as amended by the Agreement dated
September 30, 2003 (the “Geron Roslin Licence Agreement”); (ii) the Research and
Licence Agreement between Geron and Roslin dated as of May 3, 1999, as amended
by the First Amendment to Research and Licence Agreement dated as of October 1,
2002 and further amended by the Agreement dated September 30, 2003 (the “Geron
Roslin Research Agreement” and collectively, the agreements in (i) and (ii), the
“Geron Roslin Agreements”); and (iii) the Licence Agreement between Roslin and
PPL Therapeutics – (Scotland) Limited, dated as of June 2, 1998, as amended and
assigned by PPL Therapeutics to ELS by the Assignation and Variation Agreement
between and among Roslin, ELS and PPL Therapeutics, dated December 2003 (the
“Exeter Roslin Agreement”).

     1.25 “Technology” means materials, information, ideas, inventions and other
subject matter, including, without limitation, works of authorship, products,
discoveries, developments, creations, designs, plans, specifications, drawings,
writings, schematics, documents, reports, notebooks, technical information,
processes, know-how, methods, procedures, concepts, techniques, technology,
biological and chemical materials, compounds and substances, formulas,
compositions, protocols, data and databases or computer programs.

     1.26 “Technology Rights” means, throughout the world, any and all
(i) copyrights, author’s rights, related rights (including without limitation so
called “neighboring rights” and “sui generis” rights), database rights and
similar rights; (ii) rights in, to and under trade secrets and know-how; and
(iii) any other proprietary rights to technology but specifically excluding
Patents, trademarks, trade names, trade dress, service marks and any rights
therein or thereto.

     1.27 “Third-Party License Agreements” means the following agreements,
individually or collectively, as applicable in the context: the Roslin
Agreements, the CT Agreement, and the other license agreements listed in
Exhibit C (as may be amended in writing from time to time).

     1.28 “Third-Party Licensor” means Roslin, ACT, and their successors and
assigns.

     1.29 “Third-Party Patents” means (a) those Patents licensed to a Licensor
under a Third-Party License Agreement and listed in Exhibit B(I), (b) any
Related Patents thereof or thereto, and (c) any Patents issued or applied for
with respect to the invention disclosures set forth in Exhibit B(II) hereto; in
each of (a), (b), and (c), only to the extent that a Licensor has the right
under the Third-Party License Agreements or under such Related Patents or
Patents, as applicable, to grant the licenses granted to NewCo under this
Agreement.

6



--------------------------------------------------------------------------------



 



     1.30 “Third-Party Technology” means that Technology licensed by a
Third-Party Licensor to a Licensor under a Third-Party License Agreement.

     1.31 “Transaction Documents” means this Agreement, the Formation and
Shareholders Agreement, the Management Services Agreement, License Consents and
Preferred Stock Repurchase Agreement (as such terms are defined in the Formation
and Shareholders Agreement).

     1.32 “UMass Agreement” means that certain Exclusive License Agreement
between ACT and UMass dated as of April 1, 2003.

     1.33 Collective Terms. For purposes of this Agreement, except as otherwise
expressly provided herein or unless the context otherwise requires: (a) the use
herein of the plural shall include the single and vice versa and the use of the
masculine shall include the feminine; (b) unless otherwise set forth herein, the
use of the term “including” or “includes” means “including [includes] but [is]
not limited to”; and (c) the words “herein,” “hereof,” “hereunder” and other
words of similar import refer to this Agreement as a whole and not to any
particular provision. Additional terms may be defined throughout this Agreement.

2 PATENT LICENSES.

     2.1 License to NewCo Under Third-Party Patents. Each Licensor hereby
grants, and agrees to grant, to NewCo a worldwide, exclusive, fully-paid up,
royalty-free (except as expressly set forth in Section 8.9), non-transferable
(except as permitted in Section 15.9) license, with the right to sublicense in
accordance with Section 4, under all of its rights and interests in the
Third-Party Patents under the Third-Party License Agreement(s), to exercise all
rights in, and to use and practice any process, art or method claimed in or
covered by, and to otherwise commercialize and exploit (in connection with
research and development activities, products, services, sublicensing, or
otherwise) such Third-Party Patents, solely in the Field, to the maximum extent
permitted by such Third-Party License Agreement(s); provided, however, that the
exclusive nature of the license granted in this Section 2.1 shall be subject to
the applicable Retained Licensor Rights and the rights of the licensee(s)
described in the applicable Pre-existing License Agreements, if any.

     2.2 License to NewCo Under Licensor Patents. Each Licensor hereby grants,
and agrees to grant, to NewCo a worldwide, exclusive, fully-paid up, royalty
free, non-transferable (except as permitted in Section 15.9) license, under its
Licensor Patents, with the right to sublicense in accordance with Section 4, to
make, have made, use, develop, sell, offer to sell, lease, distribute, import,
export and otherwise dispose of products, to develop and perform services, to
use and practice any process, art or method, and to otherwise commercialize and
exploit (in connection with research and development activities, products,
services, sublicensing, or otherwise) such Licensor Patents, solely in the
Field; provided, however, that the exclusive nature of the license granted
herein shall be subject to the rights of the licensee(s) described in the
applicable Pre-existing License Agreements, if any.

7



--------------------------------------------------------------------------------



 



     2.3 Third Party Patents. The licenses granted in Section 2.1 shall be
deemed to be sublicenses under the applicable Third Party License Agreement, and
NewCo shall be subject to all limitations, obligations, and other restrictions,
if any, expressly imposed on sublicensees pursuant to the terms of the
applicable Third Party License Agreement. NewCo shall comply, as if it were the
applicable Licensor, with all limitations, obligations, and restrictions
applicable to Licensor under any Third Party License Agreement to the extent
such limitations, obligations and restrictions arise out of exercise by NewCo of
the license rights granted to NewCo under Article 2. Notwithstanding the
foregoing, NewCo shall not owe royalties, sublicensee income, minimum annual
royalties, or any other consideration due under Exeter’s Third-Party License
Agreements as a Licensor, but rather as a sublicensee or affiliate, as
applicable, under such Third-Party License Agreements as set forth in
Section 8.9 of this Agreement.

3 TECHNOLOGY LICENSES.

     3.1 License to NewCo Under Third-Party Technology Rights. Each Licensor
hereby grants, and agrees to grant, to NewCo a worldwide, exclusive, fully-paid
up, royalty-free (except as expressly set forth in Section 8.9),
non-transferable (except as permitted in Section 15.9) license, with the right
to sublicense in accordance with Section 4, under all of its Technology Rights
in the Third-Party Technology under the Third-Party License Agreement(s), to
exercise all rights in, and to use and practice any process, art or method
embodied by, and to otherwise commercialize and exploit (in connection with
research and development activities, products, services, sublicensing, or
otherwise), such Third-Party Technology, solely in the Field, to the maximum
extent permitted by such Third-Party License Agreement(s); provided, however,
that the exclusive nature of the license granted in this Section 3.1 shall be
subject to the applicable Retained Licensor Rights and the rights of the
licensee(s) identified in the applicable Pre-existing License Agreements, if
any.

     3.2 License to NewCo Under Licensor Technology Rights. Each Licensor hereby
grants, and agrees to grant, to NewCo a worldwide, exclusive, fully-paid up,
royalty free, non-transferable (except as permitted in Section 15.9) license,
with the right to sublicense in accordance with Section 4, under all of its
Technology Rights in its Licensor Technology, to make, have made, use, develop,
sell, offer to sell, lease, distribute, import, export, reproduce, display,
perform and otherwise make available (publicly or otherwise) (subject to
Section 14 (“Confidentiality”)), prepare derivatives based upon and otherwise
modify, and otherwise practice, commercialize and exploit (in connection with
research and development activities, products, services, sublicensing, or
otherwise), (i) the Licensor Technology and (ii) any derivatives thereof or
modifications thereto prepared by or for NewCo in accordance with the foregoing,
in each case solely in the Field; provided, however, that the exclusive nature
of the license granted herein shall be subject to the rights of the licensee(s)
identified in the applicable Pre-existing License Agreements, if any.

     3.3 License to NewCo Under Licensors’ Future Technology Rights. Solely for
the purpose of NewCo fulfilling its obligations (or assisting Licensors in
fulfilling their obligations) under the Pre-existing License Agreements, each
Licensor

8



--------------------------------------------------------------------------------



 



hereby grants, and agrees to grant, to NewCo a worldwide, non-exclusive,
fully-paid up, royalty-free, non-transferable (except as set forth in
Section 15.9) license, with the right to sublicense in accordance with
Section 4, under such Licensor’s Future Technology Rights, solely in the Field,
to reproduce, distribute, display and otherwise make available (publicly or
otherwise) (subject to Section 14), prepare derivatives based upon and otherwise
modify, and otherwise practice, commercialize and exploit (in connection with
research and development activities, products, services or otherwise), (i) such
Licensor’s Future Technology and (ii) any derivatives thereof or modifications
thereto prepared in accordance with the foregoing.

     3.4 Third-Party Technology. With respect to any Technology or Technology
Rights of any third party that may be covered by any of the license(s) in this
Section 3, such license(s) shall be subject to the applicable license
limitations, obligations and other restrictions, if any, expressly imposed on
sublicensees pursuant to the applicable Third Party License Agreement. For the
avoidance of doubt, the licenses granted in Section 3.1 are considered to be
sublicenses under the applicable Third Party License Agreement. Prior to
inclusion of Future Technology or Future Technology Rights in the licenses in
this Section 3, the Licensor shall notify NewCo in writing of any such
limitations and restrictions with respect to Future Technology or Future
Technology Rights.

4 RIGHTS TO SUBLICENSE.

     NewCo may sublicense the rights granted to it in Sections 2 and 3 to third
parties, provided that each such sublicensee is bound in writing by
(i) confidentiality obligations with respect to the Licensors’ Confidential
Information that are no less restrictive than the confidentiality obligations of
this Agreement and, if applicable, a Third-Party License Agreement, and (ii) in
the case of sublicenses of Third-Party Patents and Third-Party Technology, other
terms and conditions setting forth obligations and limitations that are
consistent with those terms and conditions required to be imposed on
sublicensees pursuant to the applicable Third-Party License Agreement. NewCo
will require its sublicensees to provide written reports setting forth the
calculation of the royalties payable to NewCo, including the number of licensed
products sold in each country, gross sales, deductible expenses, and net
revenues. If NewCo sublicenses any of the Third-Party Patents set forth in
Exhibit B, NewCo will require those sublicensees to provide a separate
accounting for products covered by such patents, to the extent necessary to
permit royalties payable to Third-Party Licensors to be properly calculated.

5 OWNERSHIP; RESERVATION OF RIGHTS.

     5.1 Reserved Rights. Each Licensor and NewCo acknowledges and agrees that
each other Licensor retains all right, title and interest in, to and under its
intellectual property rights and other proprietary rights, subject only to the
rights and licenses expressly assigned or granted herein. For the avoidance of
doubt, except as may be expressly claimed in Patents licensed by a Licensor
under Sections 2.1 and 2.2 hereof, nothing in this Agreement shall be deemed to
constitute a grant of rights to transdifferentiation technology, telomerase
technology, or embryonic stem cell

9



--------------------------------------------------------------------------------



 



technology of any Licensor. Notwithstanding the foregoing, and for the avoidance
of doubt, the rights granted to NewCo pursuant to Sections 2.1, 2.2, 3.1 and 3.2
hereof include the right to employ the Third-Party Patents, Licensor Patents and
Technology Rights in the Licensor Technology and Third-Party Technology under
the Third Party License Agreements to perform reproductive cloning in the Field.

     5.2 No Restriction. Nothing in this Agreement shall in any way limit or
restrict, or be deemed to limit or restrict, the use or exploitation of any of a
Licensor’s rights in, to or under any of its intellectual property outside the
Field. Nothing herein shall restrict a Licensor from protecting any of its
Licensor Technology under any patent or any other intellectual or industrial
property laws after the Effective Date, and each Licensor shall own all right,
title and interest in, to and under such Licensor Technology and any related
intellectual property rights, subject only to the rights of NewCo expressly set
forth herein.

     6 TRANSFER OF PRE-EXISTING LICENSE AGREEMENTS.

     6.1 [Intentionally omitted]

     6.2 [Intentionally omitted]

     6.3 Modification or Replacement of Pre-Existing License Agreements. NewCo
shall use commercially reasonable efforts to negotiate a new direct license
agreement with each licensee under each Pre-existing License Agreement, except
those set forth in the Disclosure Schedule, to replace the applicable
Pre-existing License Agreement (and the applicable Licensor will cooperate with
and assist NewCo in contacting the licensees and negotiating the new license
agreement and in terminating or amending, as appropriate, the Pre-existing
License Agreement to be replaced). NewCo’s obligation to negotiate and
Licensor’s obligation to cooperate in any related negotiations shall terminate
12 months after the Effective Date. To the extent that any Pre-existing License
Agreement cannot be replaced with a direct agreement between the licensee under
the Pre-existing License Agreement and NewCo, then the applicable Licensor will
cooperate with NewCo in a mutually agreeable arrangement under which NewCo will
obtain the benefits under such Pre-existing License Agreement, including such
Licensor assigning such Pre-existing License Agreement to NewCo, sublicensing or
subcontracting to NewCo, appointing NewCo as its agent to administer and manage
the Pre-existing License Agreement, and enforcing for the benefit of NewCo the
sublicensees’ obligations under the Pre-existing License Agreement.

     6.4 [Intentionally omitted]

     6.5 Effect of Termination of Pre-Existing License Agreement. On termination
or expiration (or assignment to NewCo), in whole or part, of any Pre-existing
License Agreement, or any license, option, or other right granted thereunder,
such license or other right shall automatically be deemed incorporated in the
licenses and rights granted to NewCo under this Agreement (and each Licensor
hereby grants to NewCo a license under all of its rights thereto in the Field on
the terms of this Agreement), subject

10



--------------------------------------------------------------------------------



 



to the applicable terms, if any, in the Pre-existing License Agreement or
applicable Third-Party License Agreement affecting such transfer of rights.

     7 PATENT PROSECUTION

     7.1 Transition.

               (a) Transition Period. Each Licensor shall, at its sole expense,
for a period of ninety (90) days after the Closing (“Transition Period”),
(a) continue to prosecute and maintain its Licensed Patents in the ordinary
course (including without limitation prosecuting any pending interferences with
non-Licensor third parties), consulting closely with and complying with the
reasonable instructions of NewCo with respect to any filings or communications
with patent authorities during such period, (b) permit NewCo ample opportunity
to comment on any filings and communications with patent authorities during such
period prior to submission; and (c) not abandon the prosecution of such patents
and patent applications or any claims unless at NewCo’s written direction. A
list of the patents and patent applications to be prosecuted and maintained by
Geron during the Transition Period after Closing are set forth in Exhibit A and
Exhibit B. Each Licensor and NewCo agree to reasonably cooperate and assist each
other in the transfer of such prosecution from such Licensor to NewCo. Each
Licensor shall provide to NewCo, within thirty (30) days after the Closing,
contact information for any outside counsel and any prosecution docket listings
maintained by such outside counsel, or, if prosecution is handled internally by
such Licensor, such listings maintained internally, especially those listings
containing information concerning outstanding due dates and deadlines associated
with the patents and applications handled by such outside counsel or internally
by such Licensor. Each Licensor shall provide to NewCo, within thirty (30) days
after the Closing, all patent and patent application files (including paper
copies and, to the extent available, duplicate electronic copies) transferred
from its outside counsel (or from such Licensor if handled internally), unless
instructed by NewCo otherwise. Each Licensor shall bear all its own costs and
expenses, and those of its counsel, in copying and delivering records, files and
other materials in connection with transitioning prosecution and maintenance
responsibility for Licensed Patents to NewCo hereunder. Each Licensor shall
cooperate with NewCo to provide copies of any documents identified by NewCo or
discovered by such Licensor to be missing from files of Licensed Patents
provided to NewCo. The Licensor obligations in this Section 7.1(a) shall apply
to Exeter only to the extent that Exeter has or acquires during the Transition
Period the relevant prosecution and maintenance rights with respect to its
Licensed Patents.

               (b) Pending or other Proceedings. Except as instructed by NewCo,
neither Licensor shall knowingly take any action during the Transition Period
(or thereafter) with respect to any opposition, inter partes re-examination, or
interference (including any appeal thereof) involving the Licensed Patents that
is likely to adversely affect the value, validity, scope or enforceability of
any Licensed Patents.

     7.2 NewCo Prosecution Responsibility. Subject to this Section 7, commencing
from end of the Transition Period, NewCo shall be solely responsible for

11



--------------------------------------------------------------------------------



 



and shall have sole control over (subject to any consultation, reporting and
similar requirements of the Third-Party License Agreements) prosecution and
maintenance of the Licensed Patents, except for those indicated on Exhibit B as
excluded from this Section 7.2.

     7.3 Adversarial Actions. Opposition proceedings, interference proceedings,
re-examination proceedings, and appeals from any of the foregoing involving any
of the Licensed Patents (“Adversarial Actions”) that have been instituted,
requested or are on-going as of the Effective Date are listed in Exhibit E. Each
Licensor shall provide to NewCo, within thirty (30) days after the Closing, all
materially relevant information, filings, correspondence, and other documents
(including, to the extent available, in electronic form) relating to any such
pending or contemplated Adversarial Actions. During the Transition Period, each
relevant Licensor and NewCo shall agree as to which Adversarial Actions listed
in Exhibit E NewCo shall assume (the “Assumed Adversarial Actions”) and how such
actions shall be managed by NewCo. Commencing from the end of the Transition
Period, and subject to the provisions of Section 7.4(c), NewCo shall be solely
responsible for and shall have sole control over (subject to any consultation,
reporting and similar requirements of the Third-Party License Agreements) the
Assumed Adversarial Actions. To the extent that such actions must be maintained
in the name of a Licensor, each Licensor will reasonably cooperate with NewCo to
maintain such actions at NewCo’s request, subject to reimbursement of reasonable
associated expenses by NewCo. NewCo shall have no responsibility for Adversarial
Actions listed in Exhibit E not assumed by NewCo.

7.4 Patent Filing Costs. Commencing from end of the Transition Period, NewCo (as
between each Licensor and NewCo) shall bear all costs and expenses associated
with its prosecution and maintenance of the Licensed Patents, subject to
Section 7.3 and the following exceptions:

               (a) Each Licensor shall bear its own expenses associated with
preparation, filing, prosecuting and maintaining of patent applications and
patents associated with any Patents outside the Field (e.g., continuations,
continuations-in-part, divisionals, re-issues or re-examinations of any Licensed
Patents filed to separate human from non-human claims, and the patent
applications and patents covering inventions applicable to human cloning
resulting from such filings, and all its Patents other than Licensed Patents)
and all the costs and expenses incurred by NewCo (whether incurred during or
after the Transition Period), if any, for filing, prosecution and maintenance of
any continuations, divisions, re-issues, re-examinations or other applications
filed for purposes of transferring claims outside the Field (e.g., human claims)
under such Licensor’s Licensed Patents to such Licensor’s control. Each Licensor
shall notify NewCo within sixty (60) days after the Closing of the Patents for
which it will file patent applications to separate human from non-human claims.
If such Licensor filings are not completed before prosecution control transfers
to NewCo at the end of the Transition Period, NewCo and the Licensor shall
cooperate in effecting such filings.

               (b) For any Licensed Patent having any material applicability
outside the Field, NewCo shall bear only a portion of its costs and expenses
associated with

12



--------------------------------------------------------------------------------



 



filing, prosecuting and maintaining the Licensed Patent, and the Licensor shall
bear, and reimburse NewCo for, the remainder of such NewCo expenses. The
equitable allocation of such costs and expenses shall be mutually agreed by the
Licensor and NewCo based upon the scope of the claims in the Licensed Patent in
the Field and outside the Field and the relative value of such claims scope.
Except as otherwise provided in Section 7.4(a) herein, for any Licensed Patent
having material applicability outside the Field, NewCo and the applicable
Licensor shall mutually agree upon the strategy for filing, prosecuting and
maintaining such Licensed Patents.

               (c) For any Adversarial Action involving any Licensed Patent
having any material applicability outside the Field, NewCo shall bear only a
portion of its costs and expenses associated with such Adversarial Action, and
the Licensor shall bear, and reimburse NewCo for, the remainder of such NewCo
expenses. For any Adversarial Action involving any Licensed Patent having
material applicability outside the Field, NewCo and the applicable Licensor
shall mutually agree upon the strategy for defending and conducting such
Adversarial Action and upon an equitable allocation of such costs, expenses and
any recovery arising from such Adversarial Action. No settlement of or material
concession with respect to such Adversarial Action shall be made or entered into
without Licensor’s or NewCo’s consent.

               (d) In any event, NewCo shall bear no costs under this
Section 7.4 or Section 7.11 to the extent any third party is obligated to pay,
reimburse or credit a Licensor or Third-Party Licensor (excluding a Licensor’s
obligation to pay, reimburse or credit a Third-Party Licensor) for any such
costs; in such event, and provided such costs have been incurred by or are owed
by NewCo, such Licensor shall pay over to NewCo any such amounts to the extent
that such amounts are not received by NewCo from such third party pursuant to
Section 6 hereof. Further, NewCo shall receive the benefit afforded to any
Licensor pursuant to a Third-Party License Agreement with respect to
reimbursement of costs and expenses incurred by NewCo under this Section 7.4 and
Section 7.11, and Licensors hereby agree to take all actions reasonably
requested by NewCo to obtain such benefit, except in each case as may be
otherwise agreed by NewCo in writing.

     7.5 Licensor Cooperation.

               (a) Each Licensor shall make reasonable commercial efforts to
cooperate fully with NewCo to effectuate an orderly transition of the
prosecution and maintenance relating to the Licensed Patents and to cooperate
fully with NewCo in the preparation, filing, prosecution, maintenance and, as
applicable, enforcement of all Licensed Patents. Cooperation includes, without
limitation, (i) promptly executing all papers and instruments or requiring
employees of such Licensor to execute papers and instruments as reasonably
appropriate to enable NewCo to file, prosecute, maintain and enforce Licensed
Patents in any jurisdiction; (ii) making available to NewCo (or to NewCo’s
authorized attorneys, agents or representatives), such Licensor’s employees,
agents or consultants to the extent necessary or appropriate to enable NewCo to
file, prosecute and maintain patent applications and resulting patents with
respect to Licensed Patents owned or licensed by a Licensor and for reasonable
periods of time sufficient for

13



--------------------------------------------------------------------------------



 



NewCo to obtain the assistance it needs from such personnel; and (iii) promptly
informing NewCo of matters that may affect the preparation, filing, prosecution,
future validity, or maintenance of Licensed Patents (such as becoming aware of
material prior art or references thereto or of an additional inventor who is not
listed as an inventor in a patent application).

               (b) If NewCo requests travel by a Licensor (or its employees,
agents or consultants) in connection with the preceding or, after the one-year
anniversary of the Effective Date, directly requests in writing substantial
legal advice from a Licensor’s outside legal counsel for which the Licensor is
charged or from a Licensor’s in-house counsel (excluding any charges relating to
file transfer, execution of papers and instruments and similar costs), NewCo
will reimburse the Licensor for its out-of-pocket direct costs incurred for such
travel or legal fees (or in the case of in-house counsel, the charge allocated
to Licensor’s applicable business division for such in-house counsel’s time so
incurred, in accordance with such Licensor’s standard past practices), provided
Licensor first obtains NewCo approval of the estimated cost thereof. In order to
allow NewCo to efficiently and economically prepare, file, prosecute, maintain
and, as applicable, enforce the Licensed Patents, the Licensors shall not
challenge the validity, enforceability or scope of the Licensed Patents through
any means, including, without limitation, declaratory judgment actions,
litigation proceedings, opposition proceedings, interference proceedings, and
re-examination proceedings. Except as otherwise expressly provided for in this
Agreement, a Licensor’s performance of its obligations and exercise of its
rights under this Agreement shall be at the sole expense of such Licensor.

     7.6 NewCo Cooperation. After the Transition Period, NewCo shall keep each
Licensor informed of the status of prosecution of its Licensed Patents and
provide such Licensor with copies of and the opportunity to comment on
associated filings with patent authorities. NewCo will not unreasonably refuse
to accept any reasonable suggestions of a Licensor’s patent counsel regarding
any filings made by NewCo with a patent authority with respect to such
Licensor’s Licensed Patent, provided that Licensor’s patent counsel provides
such comments to NewCo in a timely manner (i.e. not less than thirty (30) days
prior to the patent office deadline (excluding extensions) for such filing), and
further provided that accepting such suggestion would not materially adversely
affect the patentability, enforceability, or validity of claims or the scope of
the claims of such patent or patent application having application within the
Field. NewCo shall, if and to the extent required by any Third-Party License
Agreement, keep the Third-Party Licensor informed of the status of prosecution
of the applicable Third-Party Patents and provide such Third-Party Licensor with
copies of and the opportunity to comment on associated filings with patent
authorities.

     7.7 Status Updates. Each Licensor agrees to keep NewCo informed in a timely
manner of the status of its and any Third-Party Licensor’s (and UMass’, as
applicable) activities relating to any of the Licensed Patents or Technology
licensed to NewCo hereunder (e.g., developments of any on-going litigation,
interference proceedings, or other activities that could affect the value,
validity, or prosecution strategy of the Licensed Patents) to the extent such
Licensor becomes aware of such activities.

14



--------------------------------------------------------------------------------



 



     7.8 Assignment of Prosecution Rights. Subject to Section 7.3 and 7.4
hereof, each Licensor shall, and if necessary shall use reasonable commercial
efforts to cause any Third-Party Licensor (and UMass, as applicable) to, execute
a power of attorney for the prosecution and maintenance of the Licensed Patents,
assign to NewCo (in written form reasonably acceptable to NewCo) all its rights
to prosecute and maintain the Licensed Patents in all jurisdiction(s), and
otherwise perform all acts and make all filings necessary to permit NewCo and
its designees to, effective as of the end of the Transition Period, prosecute,
maintain and enforce each such patent or application in all jurisdiction(s) and
transact all matters connected therewith, including by way of example but not
limitation, controlling prosecution and resolving all interference,
re-examination, re-issue, and opposition proceedings relating thereto. Such acts
shall include changing the address of the patent attorney of record with the
appropriate patent authorities and, as may be necessary on an interim or
extended basis, appointing NewCo as a Licensor’s delegatee or agent for the
purpose of continuing to exercise such Licensor’s prosecution, maintenance and
enforcement rights under any of the Third-Party License Agreements and
appointing NewCo’s patent counsel as associate attorneys of record. The
foregoing assignment of rights shall include all rights to apply for, file,
register, prosecute, maintain, extend or renew the Licensed Patents in all
jurisdictions and to settle or otherwise terminate any interference proceedings,
re-examinations, oppositions, or other challenges to the validity,
enforceability or scope of any Licensed Patent, and the right to bring actions
for past, present or future infringement of or otherwise enforce any of the
Licensed Patents in accordance with Section 7.11 hereof, and, subject to the
terms and conditions of the applicable Third Party License Agreement regarding
reimbursement of a Third-Party Licensor’s costs and expenses or sharing of
recovery with a Third-Party Licensor, to settle and retain the proceeds of such
actions. Each Licensor shall execute and deliver such additional documents and
perform such additional acts as are necessary, to establish, perfect, enforce,
evidence or otherwise protect NewCo’s rights under this Section 7.8. The
Licensor obligations in this Section 7.8 shall apply to Exeter only to the
extent that Exeter has or acquires the relevant prosecution, maintenance and
enforcement rights with respect to its Licensed Patents.

     7.9 Abandonment of Licensed Patents.

               (a) Before NewCo elects not to file outside the United States or
ceases prosecuting or maintaining, or otherwise allows abandonment of, any
Licensed Patent in any jurisdiction, NewCo shall use commercially reasonable
efforts to provide written notice to the Licensors no later than sixty (60) days
prior to any abandonment of rights. Within thirty (30) days after receipt of
such notice, the Licensor that contributed the Licensed Patent to NewCo may
provide a reply notice to NewCo that the claims of the Licensed Patent have
potential application outside of the Field and request transfer of control of
such patent’s prosecution and maintenance of the Licensed Patent in the
specified jurisdiction. (If such Licensor does not provide such a reply notice
within thirty (30) days or does not take control of such patent’s prosecution
and maintenance, NewCo may abandon such Licensed Patent or claims thereof
without further obligation or liability to Licensor.) Subject to any
requirements under applicable Third Party License Agreements regarding transfer
to a Third-Party Licensor, NewCo shall thereafter and in a

15



--------------------------------------------------------------------------------



 



timely manner so as to avoid any loss of rights, transfer control of such
patent’s prosecution and maintenance in the specified jurisdiction to such
Licensor. If required by the Third-Party License Agreements applicable to such
Licensed Patent, NewCo shall also notify the Third-Party Licensor of such
Licensed Patent and provide such Third-Party Licensor such rights as are
specified in the Third-Party License Agreements; provided, however, that in the
event that the Third-Party Licensor’s instructions are incompatible with the
Licensor’s instructions, NewCo shall notify the Licensor and the Third-Party
Licensor and then transfer control of such Licensed Patent’s prosecution and
maintenance in the specified jurisdiction to the Third-Party Licensor
accompanied by a copy of the Licensor’s instructions without further obligation
or liability on the part of NewCo.

               (b) Unless otherwise instructed by the Licensor, if the Licensor
contributing such Licensed Patent requests that NewCo transfer control of the
Licensed Patent to the Licensor in accordance with this Section 7.9, NewCo
shall, within thirty (30) days thereafter, provide to the Licensor any patent
and patent application files (including paper copies and, to the extent
available, duplicate electronic copies), together with contact information for
any outside counsel and any prosecution docket listings, whether maintained by
outside counsel or internally at NewCo, including those listings containing
information concerning outstanding due dates and deadlines, in each case
associated with the Licensed Patent being transferred. In the event that a
Licensor or Third-Party Licensor elects to have control of prosecution and
maintenance of such Licensed Patent transferred to it in accordance with this
Section, such Licensed Patent shall no longer be deemed licensed to NewCo under
Article 2 in the applicable jurisdiction(s), except to the extent necessary to
continue licensing such Licensed Patents under Pre-existing License Agreements
and any sublicenses granted by NewCo before such transfer.

               (c) Notwithstanding the foregoing, this Section 7.9 shall not
apply in the event NewCo elects to not file, to cease prosecution or to abandon
a patent application within the Licensed Patents (a “Subject Patent”) in favor
of a continuation or divisional application or the jurisdictional equivalent
thereof.

     7.10 Transfer Back Costs. The obligation of NewCo to transfer control of
prosecution and maintenance of any Licensed Patent as set forth in Section 7.9
shall be subject to the applicable Licensor or Third-Party Licensor agreeing to
reimburse NewCo for any out-of-pocket direct costs, fees and other expenses
reasonably incurred by NewCo with respect to any such Licensed Patent after the
date of such Licensor’s written request to transfer control. Upon the effective
transfer of control of any Licensed Patent to the applicable Licensor or
Third-Party Licensor pursuant to this Section 7.10, such transferee shall be
solely responsible for, and shall bear all costs and expenses associated with,
the prosecution and maintenance relating to such Licensed Patent in the
specified jurisdiction(s) arising thereafter.

     7.11 Enforcement of Patent Rights. Each Party, first having knowledge of
any of the following, shall notify the others in writing of any third party
infringement or misappropriation of any Patents or of any Technology licensed to
NewCo hereunder or any attempts to invalidate or render unenforceable any of
such rights licensed hereunder including, without limitation, by declaratory
judgment action or litigation.

16



--------------------------------------------------------------------------------



 



               (a) NewCo shall have the initial right, but not the obligation,
as to all other Parties to institute, prosecute, defend and control any action,
suit or proceeding (an “Action”) with respect to such infringement or
misappropriation that includes infringing activities or use of misappropriated
Technology within the Field or with respect to such attempts to invalidate or
render unenforceable any such rights licensed hereunder, including any
declaratory judgment action or litigation, at its expense. NewCo shall be
entitled to use counsel of its choice and shall consult with and keep the other
Parties and, to the extent contractually required by Third-Party License
Agreements, the Third-Party Licensors, informed of the progress of the Action.
All Parties shall cooperate reasonably with NewCo, at NewCo’s request, in
connection with any such Action. For any Action involving any Licensed Patent
having material applicability outside the Field, NewCo and the applicable
Licensor shall mutually agree upon the strategy for enforcing (or defending)
such Licensed Patent, and no settlement of or material concession with respect
to such Action shall be made or entered into by NewCo without Licensor’s consent
and no settlement of or material concession with respect to an Action involving
any Licensed Patent having material applicability within the Field shall be made
or entered into by Licensor without NewCo’s consent. Subject to the terms and
conditions of the applicable Third Party License Agreement regarding
reimbursement of a Third-Party Licensor’s costs and expenses or sharing of
recovery with a Third-Party Licensor, any amounts recovered in such Action by
NewCo shall (i) be used first to reimburse NewCo, then the Licensors and, if
applicable, the Third-Party Licensors, for the costs and expenses reasonably
incurred in connection with such Action (including attorneys and expert fees)
and (ii) after such reimbursement, NewCo shall retain any remainder.

               (b) Subject to the applicable terms and conditions of any
Pre-existing License Agreements, NewCo shall have the right to delegate its
right in accordance with Section 7.11(a) to institute, prosecute, defend and
control any Action to any of its sublicensees which has received an exclusive
sublicense pursuant to Section 4 of any or all rights granted to NewCo in
Sections 2 and 3, provided that any such delegation shall be subject to such
sublicensee agreeing in writing to be bound by all relevant obligations of NewCo
under Section 7.11(a). Such sublicensee shall be entitled to use counsel of its
choice and shall be required to keep the Parties and the Third-Party Licensors,
to the extent contractually required, informed of the progress of the Action.
The Parties shall cooperate reasonably with such sublicensee, at such
sublicensee’s request, in connection with any such Action. Subject to the terms
and conditions of the applicable Third Party License Agreement regarding
reimbursement of a Third-Party Licensor’s costs and expenses or sharing of
recovery with a Third-Party Licensor, any amounts recovered in such Action by
such sublicensee shall (i) be used first to reimburse such Sublicensee, then
NewCo, then the Licensors and, if applicable, the Third-Party Licensors, for the
costs and expenses reasonably incurred in connection with such Action (including
attorneys and expert fees), (ii) after such reimbursement, any remainder
attributable to lost profits or a reasonable royalty on infringing sales shall
be allocated to such sublicensee and (iii) after distribution under (i) and
(ii) above, the remainder of any recovery shall be retained by NewCo and/or the
sublicensee as may be agreed by NewCo and the sublicensee.

17



--------------------------------------------------------------------------------



 



               (c) Limitation on Prosecution Rights. To the extent any Licensor
does not have the right to prosecute, maintain, enforce, defend, control or
otherwise exercise the rights intended to be assigned to NewCo under this
Section 7 with respect to any third-party Patents licensed to NewCo hereunder
now or in the future, NewCo shall not have such rights or obligations with
respect thereto. To the extent any Licensor has such right or benefit, but it is
not assignable to NewCo or consent to such assignment is necessary but cannot be
obtained, NewCo and the Licensor shall cooperate in a mutually agreeable
arrangement under which NewCo will obtain the benefits thereunder, including, by
way of example but not limitation, Licensor passing on NewCo’s comments during
patent prosecution to such third-party to the extent that Licensor has the right
to comment on patent prosecution and Licensor enforcing such rights for the
benefit of NewCo under the Third-Party License Agreement, subject to any
confidentiality obligations in the applicable Third-Party License Agreement.

8 OTHER RIGHTS AND OBLIGATIONS.

     8.1 Commercialization Efforts. NewCo shall make commercially reasonable
efforts to commercialize the Licensed Patents in accordance with the Annual Plan
approved by its Board of Directors. Such efforts with respect to Third-Party
Patents shall, at a minimum, comport with the level of diligence required by the
applicable Third-Party Licensor under its Third-Party License Agreement.

8.2 [intentionally omitted]

     8.3 No Obligation to Disclose to Other Licensors. Except as expressly set
forth in this Agreement, nothing in this Agreement shall obligate, or be
construed to obligate, any Licensor to disclose, explain or otherwise provide to
any other Licensor any of such Licensor’s Technology.

8.4 [intentionally omitted]

     8.5 Grantback Licenses to Licensors. To the extent necessary, NewCo shall
grant, and hereby grants, to the applicable Licensor a non-exclusive,
royalty-free license under any and all intellectual property rights or
contractual rights assigned, conveyed and transferred by such Licensor to NewCo
hereunder, of the scope necessary or useful for, but solely for the purpose of,
such Licensor discharging its duties, obligations, and liabilities under any
Pre-existing License Agreement. Such license shall be irrevocable for as long as
both this Agreement and the applicable Pre-existing License Agreement remain in
effect.

     8.6 Grantback of Internal Research License to Licensors. NewCo hereby
grants to each Licensor (solely for internal research and development use by
Licensor and by Licensor’s development partners and collaborators) a
nonexclusive, fully paid-up, royalty-free, non-transferable (except as permitted
in Section 15.9) license, under the Licensed Patents and Technology Rights in
the Licensor Technology and Third Party Technology licensed by such Licensor to
NewCo hereunder, to practice such Licensed

18



--------------------------------------------------------------------------------



 



Patents and Technology Rights in the Field solely for internal research and
development of products or services outside of the Field.

     8.7 Delegation. NewCo shall have the right to delegate any of its
obligations and associated rights hereunder, in whole or in part, to the Manager
(as defined in the Formation and Shareholders Agreement) for the purpose of
performing the management services for NewCo, including without limitation the
obligations to prosecute and maintain the Licensed Patents and the right to
institute, prosecute and control any Action.

     8.8 Prohibition on Human Cloning and Illegal Uses. NewCo acknowledges and
agrees that it shall not exercise any rights under the Third-Party Patents
licensed from Geron pursuant to the Geron Roslin Agreements or under the
Third-Party Patents licensed from ELS pursuant to the Exeter Roslin Agreement
for the uterine implantation and development of a reconstructed embryo with
identical nuclear genetic information to another living or deceased human being
or for the conduct of any experiments or any research which is illegal within
the applicable territory as of the date on which such experiments and/or
research are conducted.

     8.9 Payments by NewCo to Licensors. NewCo shall pay to the applicable
Licensor the royalties, minimum annual royalty payments, and maintenance fees
and comply with the other payment obligations in each case as set forth in the
Disclosure Schedule, accruing after the Effective Date under the applicable
Third Party License Agreement. Where a Third-Party Licensor has agreed to accept
direct payment by NewCo, NewCo may pay directly to such Third-Party Licensor on
behalf of the applicable Licensor. Such payments shall be made in a timely
manner as specified in the applicable Third-Party License Agreement. Along with
payment, NewCo will provide a statement showing the calculation used to
determine the amount owed and such additional information required in the
Disclosure Schedule, if any. Licensors shall not amend, or permit to be amended,
the Third-Party License Agreements in a manner that adversely affects the rights
or benefits extended to or obligations imposed upon NewCo hereunder without the
prior written consent of NewCo.

9 TERM AND TERMINATION.

     9.1 Term. This Agreement shall be effective as of the Effective Date and
shall continue in effect until terminated pursuant to Section 9.2.

     9.2 Termination.

               (a) The Parties may terminate this Agreement upon the mutual
written agreement of all Parties.

               (b) This Agreement shall automatically terminate on the effective
date of the dissolution and/or liquidation of NewCo pursuant to Section 6.6
(deadlock) or 8.3(b) (shareholder bankruptcy) of the Formation and Shareholders
Agreement.

               (c) NewCo may terminate this Agreement without cause by providing
ninety (90) days’ prior written notice thereof to the Licensors, but such notice
may only

19



--------------------------------------------------------------------------------



 



be provided after such time as all of the outstanding Securities (as such term
is defined in the Formation and Shareholders Agreement) of either Licensor have
been acquired by the other Licensor (and/or its Affiliates or permitted third
parties).

               (d) For the avoidance of doubt, without limiting Sections 8.2(b)
and 8.3(a) of the Formation and Shareholders Agreement (which set forth certain
rights triggered by breach of this Agreement), breach or default of any
provision of this Agreement by any Party hereto shall not be grounds for
termination of this Agreement or suspension of any right or the performance of
any obligation or duty created by this Agreement by any Party.

     9.3 Continuing Liability; Survival. Termination of this Agreement for any
reason shall not release any Party from any liability or obligation which has
already accrued as of the effective date of such termination, and shall not
constitute a waiver or release of, or otherwise be deemed to prejudice or
adversely affect, any rights, remedies or claims, whether for damages or
otherwise, which a Party may have hereunder, at law, equity or otherwise or
which may arise out of or in connection with such termination. The rights and
obligations of the Parties under the following Sections shall survive any
termination or expiration of this Agreement: 1 (Definitions), 9.3 (Continuing
Liability; Survival), 9.4 (Return of Confidential Information), 9.7 (Survival of
NewCo Sublicenses), 9.8 (Prosecution Transition), 11 (Disclaimer), 12
(Limitation of Liability), 13 (Indemnification), 14 (Confidentiality) and 15
(Miscellaneous).

     9.4 Return of Confidential Information. Upon the termination of this
Agreement, each Recipient, at its own cost, shall promptly return to the
Discloser any and all documents and materials constituting or containing
Confidential Information of the Discloser which are in its possession or
control, or at the Discloser’s option, shall destroy such documents and
materials and certify such destruction in writing to the Discloser, provided
that NewCo may retain a copy of and use such items as reasonably necessary to
perform its obligations under Sections 9.7 and 9.8 and to comply with tax and
accounting laws and obligations, and each Recipient may retain a copy of such
items and use it solely to serve as a record of its compliance with this
Agreement.

     9.5 Right to Cure. Without limiting any of their obligations under
Section 10.4, if any Licensor (i) receives a notice of any alleged or suspected
breach by such Licensor of any Third-Party License Agreement, or (ii) concludes
without such a notice that such a breach has occurred, such Licensor shall
promptly notify NewCo in writing and shall use its best efforts to cure any such
breach. Notwithstanding the foregoing, NewCo shall be entitled, but not
obligated, to cure any alleged breach by such Licensor of such Third-Party
License Agreement and set-off the cost of such cure against amounts otherwise
owed or payable to such Licensor by NewCo.

     9.6 Partial Termination Right. Upon termination of either of the CT
Agreement (unless ELS obtains a direct license from UMass of the UMass
Third-Party Patents and Third-Party Technology) or the Exeter Roslin Agreement
or either of the Geron Roslin Agreements or (to the extent NewCo then has an
effective sublicense thereunder) any other Third-Party License Agreement, NewCo
shall have the right to

20



--------------------------------------------------------------------------------



 



terminate this Agreement only with respect to the Third-Party Patents and
Third-Party Technology affected by termination of such Third-Party License
Agreement (or with respect to intellectual property jointly owned by a Licensor
and a Third-Party Licensor, such Third-Party Licensor’s interest in such
intellectual property), effective immediately on notice to the applicable
Licensor, without prejudice to any rights that may survive such termination
pursuant to this Agreement or any agreement with a Third-Party Licensor.

     9.7 Survival of NewCo Sublicenses. In the event that NewCo has granted any
sublicenses hereunder (“NewCo Sublicenses”) and this Agreement subsequently
terminates in accordance with the provisions of Section 9, the Licensors
acknowledge and agree that the sublicensees (“NewCo Sublicensees”) of such NewCo
Sublicenses shall retain their licensed rights as follows. The Licensors agree
that, effective as of the date of such termination, the licenses granted under
any NewCo Sublicenses shall survive to the extent such licenses relate to a
Licensor’s rights to Third-Party Patents, Third-Party Technology, Licensor
Patents, and/or Licensor Technology, provided that the applicable NewCo
Sublicensee (i) continues to make all payments thereafter that would have been
owed by such NewCo Sublicensee to NewCo for the license to such Licensor’s
rights in accordance with the applicable NewCo Sublicense and (ii) continues to
comply with its other obligations under its NewCo Sublicense with respect to
such Licensor’s rights. Absent any agreement by the Licensors to the contrary at
such time, all amounts payable thereafter by the NewCo Sublicensees under the
NewCo Sublicenses shall be applied first to pay any amounts owed to any
third-party licensors of NewCo (other than the Licensors) for rights licensed
under and as a result of such NewCo Sublicense and any remaining amounts shall
be shared pro rata thereafter by the Licensors based on their respective
percentage ownership of NewCo Securities immediately prior to the effective
termination date of this Agreement. Subject to any applicable payment
arrangements prescribed by the Third-Party License Agreements, the NewCo
Sublicensees shall be instructed to pay all amounts to the Licensor holding the
larger percentage ownership interest in NewCo and such Licensor shall be
responsible for remitting from such amounts any amounts payable to the
third-party licensors and to the other Licensor, accompanied by an explanatory
statement. For the avoidance of doubt, the sublicensees shall not be liable for
any payments that may be owed by NewCo or for performing any other obligations
of NewCo to the Licensors under this Agreement.

     9.8 Prosecution Transition. Subject to the last sentence of this
Section 9.8, upon any termination of this Agreement, NewCo shall, at its sole
expense, for a period of ninety (90) days after termination (“Termination
Transition Period”), (a) continue to prosecute and maintain the Licensed Patents
in the ordinary course, consulting closely with and complying with the
instructions of the applicable Licensor with respect to any filings or
communications with patent authorities during such period, (b) permit the
applicable Licensor ample opportunity to comment on any filings and
communications with patent authorities during such period prior to submission;
and (c) not abandon the prosecution of such patents and patent applications or
any claims unless at NewCo’s written direction. NewCo shall provide to each
Licensor, within thirty (30) days after termination, all patent and patent
application files (including paper copies and, to the extent available,
electronic copies) transferred from its outside counsel (or from NewCo

21



--------------------------------------------------------------------------------



 



if handled internally), unless instructed by such Licensor otherwise.
Notwithstanding the foregoing, on partial termination of this Agreement by NewCo
pursuant to Section 9.6, NewCo shall have the right to retain its prosecution,
maintenance and other rights under Section 7 to the extent the applicable
Third-Party Licensor agrees thereto.

10 WARRANTIES.

     10.1 Representations and Warranties by Each Licensor. Each Licensor
represents, warrants and covenants that:

               (a) The execution, delivery and performance of this Agreement by
such Licensor (i) are within its corporate powers, (ii) have been duly
authorized by all necessary corporate action on such Licensor’s part, and
(iii) have been approved by the such Licensor’s Board of Directors;

               (b) The execution, delivery and performance of this Agreement by
such Licensor, including the grant of rights and licenses herein, do not and
will not contravene, conflict, constitute or result in a default under or breach
of, and are not and will not be inconsistent with, any law or regulation, any
judgment, decree or order, or any term, condition or provision of any contract,
agreement (including without limitation the Third-Party License Agreements and
Pre-existing License Agreements) or other undertaking applicable to such
Licensor or the Licensed Patents or licensed Licensor Technology or Third-Party
Technology and the intellectual property rights thereto;

               (c) Such Licensor has obtained all necessary consents to grant to
NewCo the rights and licenses granted herein, including consents from
Third-Party Licensors;

               (d) Such Licensor (i) has licensed its Third-Party Patents with a
sublicensable interest that permits further sublicensing by NewCo without the
consent of any Person, (ii) is the owner of the entire right, title and interest
in and to its Licensor Patent Rights; (iii) has the sole right and authority to
enter into this Agreement and grant the rights and licenses hereunder, without
the need for any licenses, releases, consents, approvals or immunities not yet
granted or obtained, and (iv) has the full legal right and power to grant to
NewCo the licenses of the scope and on the terms granted herein;

               (e) Such Licensor has provided to NewCo and the other Licensor,
as set forth in the Disclosure Schedule, a true and complete copy of each of its
Third-Party License Agreements (including without limitation any amendments,
schedules, exhibits, or addenda thereto) in effect as of the Effective Date;

               (f) Such Licensor has provided to NewCo and the other Licensor, a
true and complete copy of each of its Pre-existing License Agreements (including
without limitation any amendments, schedules, exhibits, or addenda thereto) in
effect as of the Effective Date, and, except for such Pre-existing License
Agreements it has not granted to any Person (including Affiliates) any licenses,
options, immunities or rights of any nature in the Field under any Third-Party
Patent or Third-Party Technology and, to the best of the knowledge of its
officers, except for retention of certain nonexclusive noncommercial

22



--------------------------------------------------------------------------------



 



rights by UMass and Roslin and, except as disclosed in the Disclosure Schedule,
no other Person has been granted any licenses, options, immunities or rights of
any nature in the Field under any Third-Party Patent or Third-Party Technology;

               (g) Such Licensor will continue to take all appropriate actions
pursuant to applicable law to perfect, protect its interest in, and enforce its
Licensor Patents and, to the extent permitted by the Third-Party License
Agreements, the Third-Party Patents, until such time as prosecution and
enforcement rights (and associated records and files) have been fully
transitioned to NewCo pursuant to Section 7.1 and 7.5;

               (h) Except as disclosed in the Disclosure Schedule, such Licensor
has received no written communication claiming (or threatening to claim), and to
the knowledge of such Licensor there is no pending claim, that the practice of
the inventions described in its Licensor Patents or its Third-Party Patents or
use of its Licensor Technology or Third-Party Technology infringes any patents
or patent applications or other rights of any third party;

               (i) Except as disclosed in the Disclosure Schedule, as of the
Effective Date, the practice in the Field of the inventions described in the
Licensed Patents, including reproductive cloning (i.e., the production of a
cloned animal), does not necessarily infringe, violate or misappropriate, and is
not impracticable without infringing, violating or misappropriating, and will
not require any payment to such Licensor or any of its Affiliates, with respect
to any other technology, intellectual property rights, or patents owned or
controlled by or licensed to such Licensor or any of its Affiliates, or claims
of patent applications that such Licensor or its Affiliates have made or
contemplate making (collectively, “Other Rights”). To the extent, if any, there
is a breach of the representations and warranties set forth in this
Section 10.1(i), and, as a result of such breach, NewCo or any of its
sublicensees, in practicing an invention described in the Licensed Patents,
necessarily infringes, or such practice is not impracticable without infringing,
any Other Rights, then, as NewCo’s sole remedy for such breach (x) NewCo and its
sublicensees (and the users and purchasers of products and services infringing
such Other Rights made or sold by NewCo and its sublicensees) shall be immunized
and indemnified by such Licensor from liability, suit or other claims (by such
Licensor, the Third-Party Licensor, and any of their licensees, successors and
assignees) under such Other Rights and (y) such Licensor shall grant, and hereby
grants, to NewCo, or shall acquire for NewCo, at Licensor’s sole expense, a
nonexclusive, worldwide, sublicensable license to such Other Rights of a scope
sufficient to make practice of the invention within the scope of the licenses
granted herein possible and practicable without infringement by NewCo and its
sublicensees;

               (j) Except as disclosed in the Disclosure Schedule, such
Licensor’s Third-Party License Agreements are valid, binding and enforceable,
and to the best of such Licensor’s knowledge, neither such Licensor nor the
Third-Party Licensor is in default in complying with any provision thereof, and
no condition or event or facts exist which, with notice or lapse of time or
both, would constitute a default thereunder;

23



--------------------------------------------------------------------------------



 



               (k) Such Licensor’s Pre-existing License Agreements are valid,
binding and enforceable, and to the best of such Licensor’s knowledge, neither
such Licensor nor the third-party sublicensee is in default in complying with
any provision thereof that has not been waived by such sublicensee in accordance
with the applicable agreement, and no condition or event or facts exist which,
with notice or lapse of time or both, would constitute a default thereunder;

               (l) Except as disclosed in the Disclosure Schedule, the Licensed
Patents identified by a Licensor (i) in Exhibit A and Exhibit B have the status
indicated therein and all applications are still pending and in good standing
and have not been abandoned and (ii) in Exhibit A and Exhibit B constitute all
patents and patent applications owned, licensed or controlled by such Licensor
or its Subsidiaries having primary applicability in the Field or having primary
applicability to nuclear transfer or chromatin transfer and existing as of the
Effective Date.

               (m) Except as set forth in the Disclosure Schedule, the
Third-Party License Agreements set forth in Exhibit C constitute all agreements
currently in effect between such Licensor, its Subsidiaries, and any third party
granting to such Licensor or its Subsidiaries, rights in the Field in, to and
under the Patents and/or Technology licensed or assigned to NewCo by such
Licensor, and the Pre-existing License Agreements set forth in Exhibit D
constitute all agreements currently in effect between such Licensor, its
Subsidiaries and any third party granting to such third party rights in the
Field in, to and under the Patents and/or Technology licensed or assigned to
NewCo by such Licensor;

               (n) Except as disclosed in the Disclosure Schedule, neither such
Licensor nor any of its Subsidiaries has granted and is not aware of other
outstanding and unexercised options or exclusive licenses whereby a third party
may acquire or has acquired rights under the Patents and/or Technology licensed
or assigned to NewCo hereunder; and

               (o) Such Licensor has provided to NewCo and the other Licensor,
as set forth in Exhibit E, a true and accurate list of all declaratory judgment
actions, opposition proceedings, re-examination proceedings, litigation or other
adversarial proceedings relating to its Licensed Patents that, to its actual
knowledge without inquiry, have been instituted, requested or are on-going as of
the Effective Date.

     10.2 Representations and Warranties by ELS. ELS represents and warrants
that:

               (a) Neither ELS nor any of its Affiliates is a party to any
agreement with ACT, UMass, or Roslin governing the license of, or option to
license, or other rights under any intellectual property rights other than those
agreements listed in Exhibit C.

     10.3 Representations and Warranties by Geron. Geron represents and warrants
that:

24



--------------------------------------------------------------------------------



 



               (a) Neither Geron nor any of its Affiliates is a party to any
agreement with ACT, UMass, or Roslin governing the license of, or option to
license, any intellectual property rights other than those agreements listed in
Exhibit C; and

               (b) Options granted by Geron pursuant to the terms the following
Pre-existing License Agreements have expired without having been exercised: the
Option Agreement between Geron and AviGenics, Inc., dated December 12, 2000; the
Option Agreement between Geron and Origen Therapeutics, Inc., dated December 19,
2000; and the Option Agreement between Geron and Viragen, Inc., dated May 15,
2001.

     10.4 Licensor Covenants. Each Licensor hereby covenants that such Licensor
will:

               (a) comply with all terms of its Third-Party License Agreement(s)
and the Pre-existing License Agreement(s), unless waived by the other party in
accordance with the applicable agreement, and will be responsible for making all
payments due under the Third-Party License Agreement(s) and/or the Pre-existing
License Agreements (except if and to the extent such terms or payment obligation
is assumed by NewCo pursuant to Section 6.3);

               (b) notify NewCo promptly if such Licensor receives any notice or
written communication threatening or stating that the Third-Party Licensor,
UMass, or any third party sublicensee intends to terminate the Third-Party
License Agreement(s), the UMass Agreement, or Pre-existing License Agreement, or
modify, assign or amend such agreement(s) in any way that adversely affects this
Agreement or NewCo’s rights hereunder;

               (c) not terminate, amend or assign, nor by act or omission permit
the termination, amendment or assignment of, the Third-Party License
Agreement(s) or the Pre-existing License Agreement without the prior written
consent of NewCo in the event such termination, amendment or assignment would
affect any of NewCo’s rights and obligations hereunder; and

               (d) promptly provide NewCo with copies of all communications
regarding any alleged or actual breach of the Third-Party License Agreements or
the Pre-existing License Agreements.

     10.5 Representations and Warranties by NewCo. NewCo hereby represents and
warrants that:

               (d) the execution, delivery and performance of this Agreement by
NewCo (i) are within its corporate powers, (ii) have been duly authorized by all
necessary corporate action on NewCo’s part, and (iii) have been approved by
NewCo’s Board of Directors; and

               (e) to the knowledge of NewCo and to the extent consistent with
applicable law, the terms and conditions of this Agreement constitute legally
binding

25



--------------------------------------------------------------------------------



 



obligations of NewCo.

     10.6 NewCo Covenants. NewCo hereby covenants that NewCo will:

               (a) Notify the applicable Licensor if NewCo receives any notice
or written communication threatening or stating that a Third-Party Licensor,
UMass, or any third party sublicensee intends to terminate the Third-Party
License Agreement(s), the UMass Agreement, or Pre-existing License Agreement, or
modify, assign or amend such agreement(s) in any way that adversely affects this
Agreement or the Licensor’s rights hereunder;

               (b) Promptly provide the applicable Licensor with copies of all
communications regarding any alleged or actual breach of the Third-Party License
Agreements or the Pre-existing License Agreements; and

               (c) Not knowingly take any action or knowingly omit to take any
action NewCo is obligated to take under this Agreement that NewCo knows is
reasonably likely to result in a breach by a Licensor of any of its Third-Party
License Agreements that would give the applicable Third-Party Licensor cause for
termination of such Third-Party License Agreement in accordance with its terms,
without the written permission of the applicable Licensor.

     10.7 Patent Validity. Notwithstanding anything to the contrary herein,
nothing in this Agreement shall be deemed or construed as a representation or
warranty by any Party that any patent or inventor’s certificate within the
Licensed Patents of such Licensor is valid or enforceable or that valid and
enforceable patents will result from prosecution of any associated patent
applications.

11 DISCLAIMER.

     EXCEPT AS PROVIDED IN SECTION 10, NO PARTY MAKES ANY REPRESENTATIONS OR
WARRANTIES UNDER OR RELATING TO THIS AGREEMENT OR THE SUBJECT MATTER HEREOF
(INCLUDING, WITHOUT LIMITATION, ITS TECHNOLOGY OR THE VALIDITY OF ANY PATENT).
THE PARTIES HEREBY DISCLAIM ANY AND ALL OTHER REPRESENTATIONS AND WARRANTIES OF
ANY KIND, WHETHER EXPRESS, IMPLIED OR STATUTORY, WITH RESPECT TO THIS AGREEMENT
OR THE SUBJECT MATTER HEREOF, INCLUDING (WITHOUT LIMITATION) ANY WARRANTY OF
ACCURACY, TITLE, NON-INFRINGEMENT, FITNESS FOR A PARTICULAR PURPOSE, AND
MERCHANTABILITY AND ANY AND ALL WARRANTIES THAT MAY ARISE FROM COURSE OF
DEALING, COURSE OF PERFORMANCE OR USAGE OF TRADE.

12 LIMITATION OF LIABILITY.

     IN NO EVENT SHALL ANY PARTY BE LIABLE FOR ANY INDIRECT, SPECIAL, PUNITIVE,
INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY

26



--------------------------------------------------------------------------------



 



KIND OF ANY OTHER PARTY, INCLUDING, WITHOUT LIMITATION, ANY LOSS OF PROFITS,
LOSS OF BUSINESS, LOSS OF USE, LOSS OR INACCESSIBILITY OF DATA, OR INTERRUPTION
OF BUSINESS, ARISING UNDER OR RELATING TO THIS AGREEMENT OR THE SUBJECT MATTER
HEREOF, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

13 INDEMNIFICATION.

     13.1 Indemnification Obligations. Each Party shall indemnify, defend and
hold harmless each of the other Parties, their Affiliates, successors and
assigns and their respective directors, officers, employees and agents from and
against any and all liabilities, damages, losses, settlements, penalties, fines,
costs and expenses, including, without limitation, reasonable attorneys’ fees
(any of the foregoing to be referred to herein as “Damages”) of whatever kind or
nature (but not including taxes), to the extent arising from any third party
claim, action, suit or proceeding based on any breach of such Party’s
representations, warranties or covenants as set forth in this Agreement, except
to the extent attributable to a material breach by any other Party of any term
of this Agreement.

     13.2 NewCo Indemnification Obligations. NewCo shall indemnify, defend and
hold harmless each of the Licensors, their Affiliates, successors and assigns
and their respective directors, officers, employees and agents from and against
any and all Damages of whatever kind or nature (but not including taxes), to the
extent arising from any third party claim, action, suit or proceeding based on
the exercise by (i) NewCo or (ii) a NewCo sublicensee of any or all of the
rights granted to NewCo in Sections 2 and 3 pursuant to a sublicense granted by
NewCo under Section 4 of those rights, except to the extent attributable to a
material breach by any Licensor(s) of any term of this Agreement.

     13.3 Procedure. For purposes of Section 13.1 and Section 13.2, the
indemnified Party shall give prompt written notice to the indemnifying Party of
any suits, claims, actions, proceedings or demands by third parties that may
give rise to any claim for which indemnification may be required under this
Section 13; provided, however, that failure to give such notice shall not
relieve the indemnifying Party of its obligation to provide indemnification
hereunder except, if and to the extent that such failure materially and
adversely affects the ability of the indemnifying Party to defend or mitigate
the applicable suit, claim, action, proceeding or demand. The indemnifying Party
shall be entitled to assume the defense and control of any such suit, claim,
action proceeding or demand at its own cost and expense; provided, however, that
the other Party shall have the right to be represented by its own counsel at its
own cost in such matters. Neither the indemnifying Party nor the indemnified
Party shall settle or dispose of any such matter in any manner that would
adversely affect the rights or interests of the other Party (including the
obligation to indemnify hereunder) without the prior written consent of the
other Party, which shall not be unreasonably withheld or delayed. Each Party
shall cooperate with the other Party and its counsel in the course of the
defense of any such suit, claim, action, proceeding or demand, such cooperation
to

27



--------------------------------------------------------------------------------



 



include, without limitation, using reasonable efforts to provide or make
available documents, information and witnesses.

14 CONFIDENTIALITY.

     14.1 Confidential Information. The Parties recognize that, in connection
with the performance of this Agreement, each Discloser may disclose
“Confidential Information” (as defined below) to the other Recipients. For
purposes of this Agreement “Confidential Information” means (i) proprietary
information (whether owned by the Discloser or a third party to whom the
Discloser owes a nondisclosure obligation) that is marked as confidential at the
time of disclosure to the Recipient, or if in oral or in other intangible form
or in any form that is not so marked, that is identified as confidential at the
time of such disclosure and summarized in writing and transmitted to the
Recipient within thirty (30) days of such disclosure; and (ii) all unpublished
invention disclosures or patent applications and patent application file
histories disclosed by a Licensor in any form to NewCo. “Confidential
Information” shall not include information which: (A) was known to the Recipient
at the time of the disclosure by the Discloser as indicated by the Recipient’s
contemporaneous written records; (B) has become publicly known through no
wrongful act of the Recipient; (C) has rightfully been received by the Recipient
from a third party without a duty of confidentiality; or (D) was independently
developed by the Recipient without reference to the Discloser’s Confidential
Information. The Recipient agrees (x) not to use any such Confidential
Information for any purpose other than in the performance of its obligations or
exercise of its rights under this Agreement or any Transaction Document and
(y) not to disclose any such Confidential Information, except (1) to its
employees, contractors, or other bona fide commercial partners who are
reasonably required to have the Confidential Information in connection herewith
or with any of the other Transaction Documents; (2) to its agents,
representatives, lawyers, accounting firms, and other advisers that have a need
to know such Confidential Information; (3) to Persons in connection with a
financing, strategic partnership, merger, acquisition, investment or proposed
financing, strategic partnership, merger, acquisition or investment, where such
Persons are subject to an obligation of confidentiality at least comparable to
that set forth in this Section 14.1, (4) to sublicensees, in accordance with
Section 4; (5) to third parties with whom Recipient is in good faith discussions
relating to entering into a sublicense relationship; (6) to patent authorities
and foreign patent associates and agents in NewCo’s exercise of its rights and
performance of its obligations pursuant to Section 7; (7) pursuant to, and to
the extent of, a request or order by a Governmental Authority, provided,
however, that prior to any such requested or ordered disclosure, Recipient shall
give the Discloser reasonable advance notice of any such disclosure and shall
cooperate with Discloser in protecting against any such disclosure and/or
obtaining a protective order narrowing the scope of such disclosure and/or use
of the Confidential Information of Discloser; and/or (8) to the extent
authorized by the Discloser in advance in writing. The Recipient shall take the
same degree of care that it uses to protect its own confidential and proprietary
information and materials of similar nature and importance (but in no event less
than reasonable care) to protect the confidentiality and avoid the unauthorized
use or disclosure of the Confidential Information of the Discloser.

28



--------------------------------------------------------------------------------



 



     14.2 Terms of Agreement. Each Party agrees that the terms and conditions of
this Agreement and the Transaction Documents shall be treated as confidential
information and that no reference thereto shall be made without the prior
written consent of the other Parties (which consent shall not be unreasonably
withheld) except (a) as required by applicable law including, without
limitation, by the Securities and Exchange Commission (“SEC”), (b) to its
accountants, banks, financing sources, lawyers and other professional advisors,
provided that such parties undertake in writing (or are otherwise bound by rules
of professional conduct) to keep such information strictly confidential, (c) in
connection with the enforcement of this Agreement, and (d) in connection with a
financing, strategic partnership, merger, acquisition or proposed financing,
strategic partnership, merger or acquisition. The Parties will consult with each
other, in advance, with regard to the terms of all proposed press releases,
public announcements and other public statements with respect to the
transactions contemplated hereby. For the avoidance of doubt, the Parties
acknowledge and agree that Geron may disclose this Agreement to the SEC,
provided Geron seeks confidential treatment of confidential information
contained herein identified by any Party.

     14.3 Remedies. Each Party acknowledges and agrees that (i) its obligations
under this Section 14 are necessary and reasonable to protect the other Parties
and each of the other Parties’ businesses, (ii) any violation of these
provisions could cause irreparable injury to the other Parties for which money
damages would be inadequate, and (iii) as a result, the other Parties shall be
entitled to injunctive relief against a breach or a threatened breach of the
provisions of this Section 14 without the necessity of proving actual damages.
The Parties agree that the remedy set forth in this Section 14 is in addition to
and in no way preclude any other remedies or actions that may be available under
this Agreement or under applicable law.

     15 MISCELLANEOUS.

     15.1 Governing Law; Consent to Jurisdiction.

               (a) Governing Law. The validity, construction and enforceability
of this Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of California, irrespective of the
conflict of laws principles of the State of California, as to all matters;
provided, however, all questions with respect to validity or enforceability of
any patents or patent applications shall be determined in accordance with the
laws of the respective country in the territory in which such patents or patent
applications shall have been granted or filed, as applicable.

               (b) Consent to Jurisdiction. Each of the Parties irrevocably
submits to the jurisdiction of (i) the Superior Court of the State of Arizona,
Maricopa County, (ii) the United States District Court in Phoenix, Arizona, for
the District of Arizona, (iii) the Superior Court of the State of California,
San Francisco County, and (iv) the United States District Court in San
Francisco, California, for the Northern District of California, for the purposes
of any suit, action or other proceeding not foreclosed by arbitration pursuant
to Section 15.15. Each of the Parties further agrees that service of any
process, summons, notice or document by United States registered mail to such

29



--------------------------------------------------------------------------------



 



Party’s respective address set forth below shall be effective service of process
for any action, suit or proceeding in Arizona or California with respect to any
matters to which it has submitted to jurisdiction in this Section 15.1(b). Each
of the Parties irrevocably and unconditionally waives any objection to the
laying of venue of any action, suit or other proceeding not foreclosed by
binding arbitration pursuant to Section 15.15 in (i) the Superior Court of the
State of Arizona, Maricopa County, (ii) the United States District Court in
Phoenix, Arizona, for the District of Arizona, (iii) the Superior Court of the
State of California, San Francisco County, and (iv) the United States District
Court in San Francisco, California, for the Northern District of California, and
hereby further irrevocably and unconditionally waives and agrees not to plead or
claim in any such court that any such action, suit or other proceeding brought
in any such court has been brought in an inconvenient forum.

     15.2 Notices and Other Communications. Any and all notices, requests,
demands and other communications required or otherwise contemplated to be made
under this Agreement shall be in writing and in English and shall be provided by
one or more of the following means and shall be deemed to have been duly given
(a) if delivered personally, when received, (b) if transmitted by facsimile, on
the first (1st) Business Day following receipt of a transmittal confirmation, or
(c) if by overnight courier service, on the second (2nd) Business Day following
the date of deposit with such courier service, or such earlier delivery date as
may be confirmed in writing to the sender by such courier service. All such
notices, requests, demands and other communications shall be addressed as
follows:

If to ELS:

4455 East Camelback Road
Suite B100
Phoenix, AZ 85018
Attention: Jonathan Thatcher

with copies (which copy shall not constitute notice) to:

12357A Riata Trace Pkwy, Suite 100
Austin, Texas 78727
Attention: Scott Davis

and

Morrison & Foerster LLP
425 Market Street
San Francisco, CA 94105
Attention: John Campbell, Esq.
Telephone: 415-268-7000
Facsimile: 415-268-7522

30



--------------------------------------------------------------------------------



 



If to NewCo:

stART Licensing, Inc.
4455 East Camelback Road
Suite B100
Phoenix, AZ 85018
Attention: Manager

with a copy (which copy shall not constitute notice) to:

12357A Riata Trace Pkwy, Suite 100
Austin, Texas 78727
Attention: Scott Davis

and to Geron at the address below.

If to Geron:

230 Constitution Drive
Menlo Park, CA 94025
Attention: Chief Executive Officer

with a copy (which copy shall not constitute notice) to:

230 Constitution Drive
Menlo Park, CA 94025
Attention: Senior Vice President, Business Development

or to such other address or facsimile number as a Party may have specified to
the other Parties in writing delivered in accordance with this Section 15.2.

     15.3 Severability. If any provision in this Agreement shall be found or be
held to be invalid or unenforceable then the meaning of said provision shall be
construed, to the extent feasible, so as to render the provision enforceable,
and if no feasible interpretation would save such provision, it shall be severed
from the remainder of this Agreement which shall remain in full force and effect
unless the severed provision is essential and materially changes the economic
benefit of this Agreement to any Party. In such event, the Parties shall use
best efforts to negotiate, in good faith, a substitute, valid and enforceable
provision or agreement which most nearly effects the Parties’ intent in entering
into this Agreement. Notwithstanding the foregoing, if any provision of this
Agreement is held to be invalid or unenforceable, the remaining provisions of
this Agreement shall remain in full force and effect.

     15.4 References; Subject Headings. The article, section and paragraph
headings contained herein are for the purposes of convenience only and are not
intended

31



--------------------------------------------------------------------------------



 



to define or limit the contents of the articles, sections or paragraphs to which
such headings apply

     15.5 Further Assurances. NewCo and the Licensors shall each perform such
acts, execute and deliver such instruments and documents, and do all such other
things as may be reasonably necessary to accomplish the transactions
contemplated in this Agreement.

     15.6 Expenses. Each of the Parties will bear its own costs and expenses,
including, without limitation, fees and expenses of legal counsel used or hired
in connection with the negotiation and preparation of this Agreement.

     15.7 No Waiver. No waiver of any term or condition of this Agreement shall
be valid or binding on a Party unless the same shall have been set forth in a
written document, specifically referring to this Agreement and duly signed by
the waiving Party. The failure of a Party to enforce at any time any of the
provisions of this Agreement, or the failure to require at any time performance
by one or both of the other Parties of any of the provisions of this Agreement,
shall in no way be construed to be a present or future waiver of such
provisions, nor in any way affect the ability of a Party to enforce each and
every such provision thereafter.

     15.8 Entire Agreement; Amendments. The terms and conditions contained in
this Agreement (including the Exhibits hereto) and the Transaction Documents,
together with any other written agreements executed contemporaneously herewith,
constitute the entire agreement between the Parties and supersede all previous
and contemporaneous agreements and understandings, whether oral or written,
between the Parties with respect to the subject matter hereof. No agreement or
understanding amending this Agreement shall be binding upon any Party unless set
forth in a written document which expressly refers to this Agreement and which
is signed and delivered by duly authorized representatives of each Party.

     15.9 Assignment. The Parties agree that this Agreement and any of the
Parties’ rights and obligations hereunder may not be transferred or assigned, by
contract, operation of law or otherwise, (hereafter “assign”) to a third party
without the prior written consent of the other Parties hereto, which consent
shall not unreasonably be withheld. Notwithstanding the foregoing, a Party may
assign this Agreement and all of its rights and obligations hereunder without
consent of the other Parties to (i) its Affiliates, and (ii) to the surviving or
acquiring entity in connection with a Change of Control; provided that any such
assignee agrees in writing to be bound by the terms and conditions of, and
assumes in writing all obligations and liabilities under, this Agreement and in
the event that a Licensor assigns this Agreement, the Licensor may only assign
together with an assignment of all rights licensed to NewCo hereunder. Any
assignment not in conformance with this Section 15.9 shall be null, void and of
no legal effect. This Agreement shall inure to the benefit of, and shall be
binding upon, the Parties and their respective permitted successors and assigns.

32



--------------------------------------------------------------------------------



 



     15.10 Independent Contractors. The relationship of the Parties established
by this Agreement is that of independent contractors. Nothing in this Agreement
shall be construed to create any agency or other relationship between or among
any of the Parties.

     15.11 No Beneficiaries. Nothing herein express or implied, is intended to
or shall be construed to confer upon or give to any person, firm, corporation or
legal entity, other than the Parties and their Affiliates who hold Securities,
any interests, rights, remedies or other benefits with respect to or in
connection with any agreement or provision contained herein or contemplated
hereby.

     15.12 Effectiveness. This Agreement, if signed by a duly authorized
representative of each Party, shall be effective as of the Effective Date.

     15.13 Counterparts. This Agreement may be executed in any number of
counterparts, and each counterpart shall constitute an original instrument, but
all such separate counterparts shall constitute only one and the same
instrument.

     15.14 Public Announcements. Any public announcement concerning this
Agreement or the subject matter hereof shall be subject to the prior written
consent of ALL Parties. Such consent shall not be unreasonably withheld or
delayed by ANY Party. Prior to any such public announcement, the Party wishing
to make the announcement will submit a draft of the proposed announcement to the
other Parties in sufficient time to enable the other Parties to consider and
comment thereon.

     15.15 Dispute Resolution. Any dispute, controversy, or claim arising out of
or related to this Agreement or to the breach, termination, or invalidity
thereof (each a “Dispute”) shall be solely and exclusively settled by
confidential, binding arbitration in accordance with the then-current commercial
arbitration rules of the American Arbitration Association, subject to the terms
and conditions of this Section 15.15. The Parties agree that prior to initiating
any arbitration proceedings against the other(s) with respect to any Dispute,
they will follow the procedures set forth in this Section 15.15 in an attempt to
resolve such Dispute.

               (a) Executive Negotiations. In the event of a Dispute, any Party
may provide written notice to the other Parties describing such Dispute and a
proposed resolution in reasonable detail “Resolution Notice”). The president or
CEO of each Party involved in the Dispute, or their respective designees who
shall have the authority to resolve such Dispute, shall attempt to resolve such
Dispute through good faith negotiations. If any Dispute cannot be settled by
agreement of the involved Parties pursuant to the preceding sentence within
sixty (60) days after receipt of the Resolution Notice (“Negotiation Period”),
then any Party may, by written notice to the other(s) requesting resolution by
arbitration (“Arbitration Demand”), invoke the dispute resolution provisions of
Section 15.15(b).

               (b) Arbitration. Any Dispute subject to arbitration under this
Agreement shall be adjudicated by three (3) neutral and impartial arbitrators.
In the event that only two Parties are parties to the dispute, each Party shall
appoint one arbitrator

33



--------------------------------------------------------------------------------



 



within thirty (30) days after the other Party’s receipt of the Arbitration
Demand, and the two arbitrators so appointed will then, within ninety (90) days
of the receipt of the Arbitration Demand, jointly appoint the third arbitrator,
who shall serve as chairperson of the arbitration tribunal; provided that if the
two arbitrators cannot agree within such period on a third arbitrator, the
American Arbitration Association shall appoint the third arbitrator. In the
event that three Parties are parties to the dispute, each Party shall appoint
one arbitrator within thirty (30) days after the last date of receipt of the
Arbitration Demand by a Party (other than the Party submitting such demand) and
the American Arbitration Association shall appoint one of them to serve as
chairperson of the arbitration tribunal. The decision of the arbitration
tribunal shall be final and binding upon the parties to the dispute, and may be
entered in any competent court for judicial acceptance of such an award and
order of enforcement. All costs of the arbitration and arbitrators shall be
shared equally by the parties to the dispute, but each Party shall be
responsible for the costs of its own legal and other representatives and
witnesses. The arbitrators shall not have the right or authority to award
punitive damages to any Party. Arbitration will take place in Phoenix, Arizona.
The Parties agree that the arbitration proceedings and its contents shall be
kept confidential, except as may otherwise be required by applicable law.

               (c) Injunctive Relief. Notwithstanding anything to the contrary
in this Section 15.15, each Party may, and expressly reserves the right to, seek
judicial relief from any court of competent jurisdiction in order to obtain an
injunction or other equitable relief or to enforce the provisions of Section 14
or to otherwise obtain temporary relief pending the outcome of the arbitration
for breaches or threatened breaches of this Agreement by any Party which have
the potential to cause irreparable injury to the other Party(ies). Examples of
such breaches include, without limitation, breaches of confidentiality
obligations, use of technology outside the scope of the licenses granted herein,
actions or omissions with respect to Licensor’s obligations relating to
Third-Party License Agreements and Pre-existing License Agreements and breach of
Licensor obligations with respect to Adversarial Actions or other challenges to
the Licensed Patents.

     15.16 Ambiguities. Ambiguities, if any, in this Agreement shall not be
construed against any Party, regardless of which Party may be deemed to have
authored the ambiguous provision.

[SIGNATURE PAGE FOLLOWS]

34



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement by their
respective duly authorized representatives.

                  For NewCo       For ELS    
 
               
Signature:
  /s/ Scott Davis       Signature:   /s/ Jonathan Thatcher

               
Name:
  Scott Davis       Name:   Jonathan Thatcher
Title:
          Title:    

               
Date:
          Date:    

               
 
                For Geron            
 
               
Signature:
  /s/ David J. Earp            

               
Name:
  David Earp            
Title:
               

               
Date:
               

               

Geron Bio-Med Limited, a wholly owned Subsidiary of Geron, (“Bio-Med”) hereby
acknowledges and consents to Geron’s entering into this Agreement in accordance
with its terms, and waives any and all rights it may have under its agreements
with Geron that may conflict with or otherwise be violated by the terms and
conditions of this Agreement absence such consent by Bio-Med.

     
 
    For Geron Bio-Med Limited
 
   
Signature:
  /s/ David L. Greenwood

   
Name:
  David Greenwood
Title:
   

   
Date:
   

   

[Signature Page to Contribution and License Agreement]

35



--------------------------------------------------------------------------------



 



EXHIBIT A

Licensor Patents

ELS Patents

None.

Geron Patents1



                                                Series                          
        Geron       Issued in /       Pending in /             Title    
Reference       Patent No.       Serial No.                                    
 
Improved Method for Cloning Pigs / Improved Cloning Method Using Oocytes Matured
in Vivo
      720         U.S. 6,548,741         U.S. 10/414,458         720/002C
720/003C  

                                                         
 
                                                                 
Animal Tissue for
      730                   *         730/002  
Xenotransplantation
                        *                                    
 
                                                                 
Animal Tissue with Carbohydrate Antigens Compatible for Human Transplantation
[and a Carbohydrate Determinant Selection System for Homologous
                        *
*         731/002         731                   *
*         731/201AU  
Recombination]
                        *
*         731/202EP                            
 
                                                                 
Vectors for Telomerizing Nuclear Donor Cells and Improving the Efficiency of
Nuclear Transfer / Use of Telomerase Reverse Transcriptase to Create Knockout
      732                   *      
Animals
                          *         732/002                                    
 
 
                          *       732/201EP
 
                          *                                      
 
                                                                 
A Strategy for Maintaining Pregnancy
      740         U.S. 6,673,987                   740/001  



--------------------------------------------------------------------------------

*   Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.   1   Note: all of the patents and patent applications in this
section constitute Intellectual Property arising from a collaboration between
Geron and Roslin relating to the Xeno Pig Project as those two terms are defined
in the Geron Roslin Research Agreement





--------------------------------------------------------------------------------



 



EXHIBIT B

Third-Party Patents

I. Patents

ELS

     1. Roslin Patents (under the Licence Agreement dated June 2, 1998):2

A. Quiescent Cell Populations for Nuclear Transfer
(Quiescence – Geron 700 Series



--------------------------------------------------------------------------------

     
Prority Date:
  31 August 1995
 
   
Priority Application No.:
  * filed in the name of ROSLIN INSTITUTE

  (EDINBURGH)*
 
   
Priority Application No.:
  * filed in the name of ROSLIN INSTITUTE

  (EDINBURGH)*
 
   
International Filing Date:
  30 August 1996



--------------------------------------------------------------------------------

                      Granted Patents                 Country     Patent No.    
Geron Ref. No.    
U.S.
    6,147,276*     700/201    
Austria
    0849990; E 199115*     700/201AT    
Belgium
    0849990 *     700/201BE    
Denmark
    0849990 *     700/201DK    
Europe
    0849990*     700/201EP    
France
    0849990*     700/201FR    
Germany
    0849990 *     700/201DE    
Ireland
    0849990*     700/201IE    
Italy
    0849990*     700/201IT    
Luxembourg
    0849990*     700/201LU    



--------------------------------------------------------------------------------

*   Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.   2   * The patents and patent applications in this section
constitute Existing Patents as that term is defined in the Exeter Roslin License
Agreement.

37



--------------------------------------------------------------------------------



 



                   
Monaco
    0849990*     700/201MC    
Netherlands
    0849990*     700/201NL    
Slovenia
    0849990*     700/201SI    
Spain
    0849990*     700/201ES    
Switzerland
    0849990*     700/201CH    
Australia**
    716956*     700/201AU    
Hong Kong
    HK1004938*     700/201HK    
 
    HK1019394*     700/202HK D    
New Zealand
    316149*     700/201NZ    
 
    334288*     700/202NZ D    
Singapore
    50267*     700/201SG    
 
    75155*     700/202SG D    
South Africa
    967390*     700/201ZA    
United Kingdom
    GB2318578*     700/201UK    
 
    GB2331751*     700/202UK D    



--------------------------------------------------------------------------------

**   Granted following successful outcome of opposition proceedings

Applications Pending in:

                      Application                 Country     Serial No.    
Geron Ref. No.    
*
    *    *     700/203AUD    
*
    *    *     700/201BR    
*
    *    *     700/201CA    
*
    *    *     700/201CN    
*
    *    *     700/202EP D    
 
    *    *     700/203EP D    
*
    *    *     700/201JP    
*
    *    *     700/201KR    
*
    *    *     700/201MX    
*
    *    *     700/203NZD    
*
    *    *     700/001UK    
*
    *    *     700/203C    
 
    *    *     700/202D    



--------------------------------------------------------------------------------

*   Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

38



--------------------------------------------------------------------------------



 



B. Unactivated Oocytes as Cytoplast Recipients for Nuclear Transfer
(MAGIC – Geron 710 Series)

--------------------------------------------------------------------------------

     
Priority Date:
  31 August 1995
 
   
Priority Application No.:
  * filed in the name of ROSLIN INSTITUTE (EDINBURGH)*
 
   
International Application No.:
  * filed in the name of ROSLIN INSTITUTE

  (EDINBURGH)*
 
   
International Filing Date:
  30 August 1996



--------------------------------------------------------------------------------

                      Granted Patents                 Country     Patent No.    
Geron Ref. No.    
U.S.
    6,252,133*     710/201    
 
    6,525,243*     710/203C    
Australia**
    728809*     710/201AU    
Hong Kong
    HK1004937*     710/201HK    
 
    HK1024381*     710/202HK D    
New Zealand
    316148*     710/201NZ    
 
    335407*     710/202NZ D    
Singapore
    SG75919*     710/201SG D    
South Africa
    96/7383*     710/201ZA    
United Kingdom
    GB2318792*     710/201UK    
 
    GB2340493*     710/202UK D    



--------------------------------------------------------------------------------

**    Granted following successful outcome of opposition proceedings

Applications pending in:

                      Application                 Country     Serial No.    
Geron Ref. No.    
*
    **     710/202AUD    
 
    **     710/203AUD    
*
    **     710/201BR    
*
    **     710/201CA    
*
    **     710/201CN    
*
    **     710/201EP    
*
    **     710/201JP    
*
    **     710/201KR    



--------------------------------------------------------------------------------

*   Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

39



--------------------------------------------------------------------------------



 



             
*
    * *     710/201MX              

    * *     710/202MX D              
*
    * *     710/203NZ D              
*
    * *     710/201SG              
*
    * *     710/001UK              
*
    * *     710/202D              

    * 3 *     710/204C              

    * 4 *     710/205C              

    * 5 *     710/206C              

    * 6 *     710/207C              

    * 7 *     710/214C              

    * 8 *     710/215C              

    * *     710/216C              

    * *     710/217C

Geron Patents

     1. Roslin Patents (under the Research and License Agreement dated May 3,
1999):

     [None]9

     2. Roslin Patents (under the License Agreement dated April 30, 1999):10



--------------------------------------------------------------------------------

*   Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.   3   *   4   *   5   *   6   *   7   *   8   *   9   No
patents or patent applications constituting Jointly Owned Intellectual Property
(as that term is defined in the Geron Roslin Research Agreement) are included in
the Licensed Patents as of the Effective Date.   10   * The patents and patent
applications in this section constitute Patent Rights as that term is defined in
the Geron Roslin License Agreement.

40



--------------------------------------------------------------------------------



 



1. Quiescent Cell Populations for Nuclear Transfer
(Quiescence – Geron 700 Series

--------------------------------------------------------------------------------

     
Prority Date:
  31 August 1995
 
   
Priority Application No.:
  * filed in the name of ROSLIN INSTITUTE

  (EDINBURGH)
 
   
Priority Application No.:
  * filed in the name of ROSLIN INSTITUTE

  (EDINBURGH)
 
   
International Filing Date:
  30 August 1996

                      Granted Patents                 Country     Patent No.    
Geron Ref. No.    
U.S.
    6,147,276     700/201    
Austria
    0849990; E 199115     700/201AT    
Belgium
    0849990     700/201BE    
Denmark
    0849990     700/201DK    
Europe
    0849990     700/201EP    
France
    0849990     700/201FR    
Germany
    0849990     700/201DE    
Ireland
    0849990     700/201IE    
Italy
    0849990     700/201IT    
Luxembourg
    0849990     700/201LU    
Monaco
    0849990     700/201MC    
Netherlands
    0849990     700/201NL    
Slovenia
    0849990     700/201SI    
Spain
    0849990     700/201ES    
Switzerland
    0849990     700/201CH    
Australia**
    716956     700/201AU    
Hong Kong
    HK1004938     700/201HK    
 
    HK1019394     700/202HKD    
New Zealand
    316149     700/201NZ    
 
    334288     700/202NZD    
Singapore
    50267     700/201SG    
 
    75155     700/202SGD    
South Africa
    967390     700/201ZA    
United Kingdom
    GB2318578     700/201UK    
 
    GB2331751     700/202UKD    



--------------------------------------------------------------------------------

**   Granted following successful outcome of opposition proceedings   *  
Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

41



--------------------------------------------------------------------------------



 



Applications Pending in:

                      Application                 Country     Serial No.    
Geron Ref. No.    
*
    *     700/203AU D    
*
    *     700/201BR    
*
    *     700/201CA    
*
    *     700/201CN    
*
    *     700/202EP D    
 
    *     700/203EP D    
*
    *     700/201JP    
*
    *     700/201KR    
*
    *     700/201MX    
*
    *     700/203NZ D    
*
    *     700/001UK    
*
    *     700/203C    
 
    *     700/202D    

2. Unactivated Oocytes as Cytoplast Recipients for Nuclear Transfer
(MAGIC – Geron 710 Series)

--------------------------------------------------------------------------------

     
Priority Date:
  31 August 1995
 
   
Priority Application No.:
  * filed in the name of * * (EDINBURGH)
 
   
International Application No.:
  * filed in the name of * * (EDINBURGH)
 
   
International Filing Date:
  30 August 1996

                      Granted Patents                 Country     Patent No.    
Geron Ref. No.    
U.S.
    6,252,133     710/201    
 
    6,525,243     710/203C    
Australia**
    728809     710/201AU    
Hong Kong
    HK1004937     710/201HK    
 
    HK1024381     710/202HK D    
New Zealand
    316148     710/201NZ    
 
    335407     710/202NZ D    
Singapore
    SG75919     710/201SG D    
South Africa
    96/7383     710/201ZA    
United Kingdom
    GB2318792     710/201UK    
 
    GB2340493     710/202UK D    



--------------------------------------------------------------------------------

**   Granted following successful outcome of opposition proceedings   *  
Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

42



--------------------------------------------------------------------------------



 



Applications pending in:

                      Application                 Country     Serial No.    
Geron Ref. No.    
*
    *     710/202AU D    
 
    *     710/203AU D    
*
    *     710/201BR    
*
    *     710/201CA    
*
    *     710/201CN    
*
    *     710/201EP    
*
    *     710/201JP    
*
    *     710/201KR    
*
    *     710/201MX    
 
    *     710/202MX D    
*
    *     710/203NZ D    
*
    *     710/201SG    
*
    *     710/001UK    
*
    *     710/202D    
 
    *11     710/204C    
 
    *12     710/205C    
 
    *13     710/206C    
 
    *14     710/207C    
 
    *15     710/214C    
 
    *16     710/215C    
 
    *     710/216C    
 
    *     710/217C    

II. Invention Disclosures

A. ELS

     1. UMass CT invention disclosure (under the CT License Agreement)

          UMA 01-02 *

The prosecution, maintenance and enforcement rights with respect to the Patents
marked with * are not transferable by the applicable Licensor (and will not be
transferred) to NewCo at the Effective Date (and are thus excluded from
Section 7.2).



--------------------------------------------------------------------------------

*   Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.   11     *   12     *   13     *   14     *   15     *   16  
  *

43



--------------------------------------------------------------------------------



 



EXHIBIT C

Third-Party License Agreements



A.   ELS       Exclusive License Agreement by and between ACT and ELS dated as
of October 22, 2003, as amended by the Letter Agreement between ACT and ELS
dated as of October 20, 2003, and as further amended by the ACT letter signed by
ACT and agreed and accepted by ELS and UMass dated as of October 21, 2003.      
Licence Agreement between Roslin and PPL Therapeutics – (Scotland) Limited,
dated as of June 2, 1998, as amended and assigned by PPL Therapeutics to ELS by
the Assignation and Variation Agreement between and among Roslin, ELS and PPL
Therapeutics, dated December 2003, as further amended by the Roslin Consent
dated as of April 5, 2005.   B.   Geron       License Agreement between and
among Geron, Roslin, and Roslin Bio-Med Limited dated April 30, 1999, as amended
by the Agreement dated September 30, 2003, as further amended by the Roslin
Consent dated as of April 5, 2005.       Research and License Agreement between
Geron and Roslin dated May 3, 1999, as amended by the First Amendment to
Research and License Agreement dated October 1, 2002, and the Agreement dated
September 30, 2003, as further amended by the Roslin Consent dated as of
April 5, 2005.

44



--------------------------------------------------------------------------------



 



EXHIBIT D

Pre-existing License Agreements

A. ELS

         
Sublicense Agreement between ELS and ViaGen, Inc., dated April 4, 2005.
 
       
Sublicense Agreement between ELS and Viable Genetics, LLC., dated April 4, 2005.
 
       
Non-Exclusive License Agreement between ELS and Pharmathene. Inc. dated March 4,
2005.

B. Geron

         
Agreement among Geron, Clone Australia Pty Ltd., and AgResearch Ltd., dated
July 11, 2001.
 
       
Sublicence Agreement between Geron and Clone Australia Pty Ltd., dated
December 21, 2000.
 
       
License Agreement between Geron and ProLinia, Inc., dated May 15, 2001.
 
       
License Agreement between Geron and Xenotrans, Ltd., dated April 6, 2004.
 
       
License Agreement (Protein Field) between Geron and Revivicor, Inc., dated
October 27, 2004.
 
       
License Agreement (Xenotransplantation) between Geron and Revivicor, Inc., dated
October 27, 2004.





45



--------------------------------------------------------------------------------



 



EXHIBIT E

Adversarial Actions

1. Patent Interference No. 104,809

Strelchenko et al. (junior party) Application No. 09/357,445

v.

Campbell & Wilmut (senior party) Application No. 09/650,194

Status: Final Judgment entered. Not appealed.

2. Patent Interference No. 104,746

Stice et al. (junior party) Patent No. 5,945,577

v.

Campbell & Wilmut (senior party) Application No. 09/650,194

Status: Final Judgment entered December 20, 2004. Appealed.

Appeal:

U. Mass. & ACT v. Roslin, Geron & Exeter
U.S. District Court for the District of Columbia Case No. 1:05CV00353 (RMU)

Status: Pending

3. Patent Interference No. 105, 192.

Stice et al. (junior party) Patent No. 6,235,970 and Reissue Application
No. 10/833,993)

v.

Campbell & Wilmut (senior party) Application No. 09/989,126

Status: Final Judgment entered February 11, 2005. Subject to appeal.

46